Exhibit 10.144

MERS MIN: 8000101-0000004464-3

LOAN AGREEMENT

Dated as of December 21, 2006

Between

MB ST. LOUIS CHESTNUT, L.L.C.,
as Borrower

and

BEAR STEARNS COMMERCIAL MORTGAGE, INC.,
as Lender


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

Section 1.1        Definitions

 

1

Section 1.2        Principles of Construction

 

21

ARTICLE II GENERAL TERMS

 

 

 

21

Section 2.1        Loan Commitment; Disbursement to Borrower

 

21

Section 2.2        Interest; Loan Payments; Late Payment Charge

 

21

Section 2.3        Prepayments

 

23

Section 2.4        Intentionally Omitted

 

25

Section 2.5        Release of Property

 

25

Section 2.6        Manner of Making Payments

 

25

ARTICLE III CONDITIONS PRECEDENT

 

 

 

26

Section 3.1        Conditions Precedent to Closing

 

26

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

 

 

30

Section 4.1        Borrower Representations

 

30

Section 4.2        Survival of Representations

 

37

ARTICLE  V  BORROWER COVENANTS

 

38

Section 5.1        Affirmative Covenants

 

38

Section 5.2        Negative Covenants

 

49

ARTICLE VI INSURANCE; CASUALTY; CONDEMNATION

 

54

Section 6.1        Insurance

 

54

Section 6.2        Casualty

 

58

Section 6.3        Condemnation

 

58

Section 6.4        Restoration

 

58

ARTICLE VII RESERVE FUNDS

 

63

Section 7.1        Required Repair Funds

 

63

Section 7.2        Tax and Insurance Escrow Fund

 

64

Section 7.3        Replacements and Replacement Reserve

 

65

Section 7.4        Intentionally Omitted

 

70

Section 7.5        Intentionally Omitted

 

70

Section 7.6        Intentionally Omitted

 

70

Section 7.7        Reserve Funds, Generally

 

70

ARTICLE VIII DEFAULTS

 

71

Section 8.1        Event of Default

 

71

Section 8.2        Remedies

 

73

Section 8.3        Remedies Cumulative; Waivers

 

74

ARTICLE IX SPECIAL PROVISIONS

 

74

Section 9.1        Sale of Notes and Securitization

 

74

Section 9.2        Securitization

 

75

Section 9.3        Rating Surveillance

 

76

Section 9.4        Exculpation

 

76

Section 9.5        Termination of Manager

 

78

 

i


--------------------------------------------------------------------------------


 

Section 9.6        Servicer

 

78

Section 9.7        Splitting the Loan

 

79

ARTICLE X MISCELLANEOUS

 

79

Section 10.1       Survival

 

79

Section 10.2       Lender’s Discretion

 

80

Section 10.3       Governing Law

 

80

Section 10.4       Modification, Waiver in Writing

 

80

Section 10.5       Delay Not a Waiver

 

80

Section 10.6       Notices

 

80

Section 10.7       Trial by Jury

 

81

Section 10.8       Headings

 

82

Section 10.9       Severability

 

82

Section 10.10     Preferences

 

82

Section 10.11     Waiver of Notice

 

82

Section 10.12     Remedies of Borrower

 

82

Section 10.13     Expenses; Indemnity

 

83

Section 10.14     Schedules Incorporated

 

84

Section 10.15     Offsets, Counterclaims and Defenses

 

84

Section 10.16     No Joint Venture or Partnership; No Third Party Beneficiaries

 

84

Section 10.17     Publicity

 

84

Section 10.18     Waiver of Marshalling of Assets

 

84

Section 10.19     Waiver of Counterclaim

 

85

Section 10.20     Conflict; Construction of Documents; Reliance

 

85

Section 10.21     Brokers and Financial Advisors

 

85

Section 10.22     Prior Agreements

 

85

Section 10.23     Transfer of Loan

 

86

Section 10.24     Certain Additional Rights of Lender (VCOC)

 

86

Section 10.25     Joint and Several Liability

 

86

 

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule I

-

   Tenant Direction Letters

 

 

Schedule II

-

   Other Leases

 

 

Schedule III

-

   Required Repairs

 

 

 

ii


--------------------------------------------------------------------------------


LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of this 2l day of December, 2006 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York
corporation, having an address at 383 Madison Avenue, New York, New York 10179
(“Lender”) and MB ST. LOUIS CHESTNUT, L.L.C., a Delaware limited liability
company, having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523
(“Borrower”)

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section l.l Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrued Interest” shall have the meaning set forth in Section 2.2.4 hereof

“Additional Documentation” shall have the meaning set forth in Section 9.7
hereof.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Anchor Lease Guarantor” shall mean AT&T Incorporated, a Delaware corporation.

“Anchor Tenant” shall mean AT&T Services, Inc., a Delaware corporation, pursuant
to the Anchor Tenant Lease.


--------------------------------------------------------------------------------




“Anchor Tenant Lease” shall mean that certain Lease Agreement, dated December
__, 2006 by and between Borrower, as landlord, and Anchor Tenant, as tenant, as
the same may be amended, restated, renewed, substituted or replaced (but only to
the extent permitted under this Agreement).

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.

“Anticipated Repayment Date” shall mean January 1, 2017.

“Applicable Net Worth Requirement” shall mean, (i) in the case of an entity that
is a joint venturer with Minto Builders (Florida), Inc., or which acquires an
ownership interest in Borrower, wherein Minto Builders (Florida), Inc. retains
at least a 20% interest in Borrower or the Property, $                , (ii) in
the case of an entity that is a joint venturer with Minto Builders (Florida),
Inc., or which acquires an ownership interest in Borrower, wherein Minto
Builders (Florida), Inc. retains at least a 10% interest, but less than a 20%
interest, in Borrower or the Property, $                , (iii) in the case of
an entity that is a joint venturer with Minto Builders (Florida), Inc., or which
acquires an ownership interest in Borrower, wherein Minto Builders (Florida),
Inc. retains at least a 1% interest, but less than a 10% interest, in Borrower
or the Property, $                , and (iv) in any other case,
$                .

“Assignment of Leases” shall mean, with respect to the Property, that certain
first priority Assignment of Leases and Rents, dated as of the Closing Date,
from Borrower, as assignor, to Lender, as assignee, assigning to Lender all of
Borrower’s interest in and to the Leases and Rents of the Property as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the
Closing Date among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Assumption Lockout Period” shall mean the period commencing upon notice from
Lender to Borrower at a Securitization shall occur within thirty (30) days, and
ending thirty (30) days after Securitization.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Basic Carrying Costs” shall mean, with respect to the Property, the sum of the
following costs associated with the Property for the relevant Fiscal Year or
payment period: (i) Taxes and (ii) Insurance Premiums.

“Borrower” shall mean MB ST. LOUIS CHESTNUT, L.L.C., together with its permitted
successors and assigns.

2


--------------------------------------------------------------------------------




“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under accounting principles reasonably acceptable to Lender,
consistently applied (including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements).

“Cash Expenses” shall mean, for any period, the operating expenses for the
operation of the Property as set forth in an approved Annual Budget to the
extent that such expenses are actually incurred by Borrower minus any payments
into the Tax and Insurance Escrow Fund.

“Cash Management Termination Event” shall mean (a) if the Cash Management
Trigger relates solely to clause (i) of the definition thereof, the Event of
Default shall have been cured, and Lender shall have accepted such cure,
provided that Lender has not otherwise accelerated the Loan, moved for a
receiver or commenced foreclosure proceedings; (b) if the Cash Management
Trigger relates solely to the bankruptcy or insolvency of the Manager, the
dismissal of such bankruptcy without adverse consequences to the Loan or the
Property, or the replacement of the Manager with a Qualifying Manager
satisfactory to Lender in Lender’s reasonable discretion pursuant to a property
management agreement satisfactory to Lender in Lender’s reasonable discretion,
no later than thirty (30) days after the date on which Manager filed for
bankruptcy or on which insolvency proceeding were initiated; (c) if the Cash
Management Trigger relates solely to the bankruptcy or insolvency of the Anchor
Tenant, the releasing of the entire Property to one or more replacement tenants
satisfactory to Lender in Lender’s reasonable discretion pursuant to one or more
replacement leases, each at an average rental rate not less than the greater of
market rate and the rate paid by Anchor Tenant under the Anchor Tenant Lease at
the time of such Cash Management Trigger, and Lender shall have received an
estoppel letter from such replacement tenant confirming, among other things,
that such tenant has taken occupancy of its demised premises and commenced
payment of rent; (d) if the Cash Management Trigger relates solely to the
bankruptcy or insolvency of the Anchor Lease Guarantor, the Anchor Lease
Guarantor is replaced with a lease guarantor acceptable to Lender in its sole
discretion within thirty (30) days after notice of such Cash Management Trigger;
(e) if the Cash Management Trigger relates solely to the credit rating of Anchor
Lease Guarantor falling below investment grade, the restoration and maintaining
of an investment grade rating by each Rating Agency for twelve (12) consecutive
calendar months; or (f), if the Cash Management Trigger relates solely to clause
(iv) of the definition thereof, the releasing of the entire Property to one or
more replacement tenants satisfactory to Lender in Lender’s reasonable
discretion pursuant to one or more replacement leases, each at an average rental
rate not less than the greater of market rate and the rate paid by Anchor Tenant
under the Anchor Tenant Lease at the time of such Cash Management Trigger, and
Lender shall have received an estoppel letter from such replacement tenant
confirming, among other things, that such tenant has taken occupancy of its
demised premises and commenced payment of rent; provided, however, that Borrower
shall not have the right to cure a Cash Management Trigger that is caused by the
bankruptcy or insolvency of Borrower or that is caused by failure to repay the
Debt on or before the Anticipated Repayment Date, and further provided, however,
there shall not be more than two (2) Cash Management Termination Events during
the term of the Loan.

3


--------------------------------------------------------------------------------




“Cash Management Trigger” shall mean (i) the existence of an Event of Default,
(ii) the bankruptcy or insolvency of Borrower, Manager, Anchor Tenant or Anchor
Lease Guarantor, (iii) Lender’s determination that the credit rating of Anchor
Lease Guarantor by any Rating Agency shall be below investment grade, (iv) the
earlier of the date on which Borrower receives notice that Anchor Tenant has
elected not to renew the Anchor Tenant Lease at the end of the initial term
thereof and (provided Anchor Tenant has not elected to renew the Anchor Tenant
Lease) the date which is twelve (12) months prior to the expiration date of the
initial term of the Anchor Tenant Lease, or (v) Borrower’s failure to repay the
Debt on or before the Anticipated Repayment Date.

“Casualty” shall have the meaning specified in Section 6.2 hereof.

“Casualty/Condemnation Prepayment” shall have the meaning specified in Section
6.4(e) hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Prepayment Consideration) due to
Lender in respect of the Loan under the Note, this Agreement, the Mortgage or
any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for such period as set forth in the statements required hereunder,
without deduction for (i) actual management fees incurred in connection with the
operation of the Property, (ii) amounts paid to the Reserve Funds, less (A)
management fees equal to the greater of

4


--------------------------------------------------------------------------------




(1) assumed management fees of two percent (2.0%) of Gross Income from
Operations or (2) the actual management fees incurred, (B) assumed Replacement
Reserve Fund contributions equal to $0.00 per square foot of gross leaseable
area at the Property; and (C) assumed reserves for tenant improvements and
leasing commissions equal to $0.00 per square foot of gross leaseable area at
the Property; and

(b) the denominator is the aggregate amount of interest due and payable on the
Note for such applicable period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Interest Rate or Hyper-Am Interest Rate, as applicable.

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-l by Standard
& Poor’s Ratings Services, P-l by Moody’s Investors Service, Inc., and F-1+ by
Fitch, Inc. in the case of accounts in which funds are held for 30 days or less
(or, in the case of accounts in which funds are held for more than 30 days, the
long term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa” by Moody’s).

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

5


--------------------------------------------------------------------------------




“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Environmental Report” shall have the meaning as defined in the Environmental
Indemnity executed by the Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.3 hereof.

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(i)
hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean all sustainable income as reported on
the financial statements delivered by the Borrower in accordance with this
Agreement, computed in accordance with accounting principles reasonably
acceptable to Lender, consistently applied, derived from the ownership and
operation of the Property from whatever source, including, but not limited to,
(i) Rents from Tenants that are in occupancy, open for business and paying
unabated Rent, (ii) utility charges, (iii) escalations, (iv) intentionally
omitted; (v) service fees or charges, (vi) license fees, (vii) parking fees, and
(viii) other required pass-throughs but excluding (i) Rents from Tenants that
are subject to any bankruptcy proceeding (unless such Tenant has affirmed its
Lease), or are not in occupancy, open for business or paying unabated Rent, (ii)
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any Governmental Authority, (iii) refunds and uncollectible
accounts, (iv) sales of furniture, fixtures and equipment, (v) Insurance
Proceeds (other than business interruption or other loss of income insurance),
(vi) Awards, (vii) unforfeited security deposits, (viii) utility and other
similar deposits and (ix) any disbursements to Borrower from the Reserve Funds.
Gross income shall not be diminished as a result of the Mortgage or the creation
of any intervening estate or interest in the Property or any part thereof.

“Hyper-Am Interest Rate” shall mean a rate per annum equal to the lesser of (a)
the maximum rate permitted by applicable law, or (b) two percent (2%) above the
Interest Rate.

6


--------------------------------------------------------------------------------




“Hyper-Am Prepayment” shall mean any application of Excess Cash Flow to the Debt
pursuant to Section 2.2.4.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

“Indemnitor” shall mean Sole Member, or any Substitute Indemnitor.

“Indemnifying Person” shall mean each of Borrower and Indemnitor.

“Indemnity Agreement” shall mean that certain Indemnity Agreement dated as of
the Closing Date by Borrower and Indemnitor in favor of Lender, or any
replacement Indemnity Agreement executed by a Substitute Indemnitor.

“Independent Director” shall mean a director of a corporation or a director or
manager of a limited liability company who is not at the time of initial
appointment, or at any time while serving as a director of such an entity, and
has not been at any time during the preceding five (5) years: (a) a stockholder,
director (with the exception of serving as the Independent Director), officer,
employee, partner, attorney or counsel of the Borrower or any Affiliate of
either of them; (b) a customer, supplier or other person who derives any of its
purchases or revenues from its activities with the Borrower or any Affiliate of
either of them; (c) a Person controlling or under common control with any such
stockholder, director, officer, partner, customer, supplier or other Person; or
(d) a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise.

“Inland American Real Estate Trust, Inc.” shall mean Inland American Real Estate
Trust, Inc., a Maryland corporation.

“Insolvency Opinion” shall have the meaning set forth in Section 3.1.6 hereof.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean 5.3425% per annum.

7


--------------------------------------------------------------------------------




“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property of Borrower, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

“Legal Requirements” shall mean, with respect to the Property, all federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including, without limitation, any which may (a) require repairs, modifications
or alterations in or to the Property or any part thereof, or (b) in any way
limit the use and enjoyment thereof.

“Lender” shall mean Bear Stearns Commercial Mortgage, Inc., together with its
successors and assigns.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment, security interest,
or any other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and evidenced by the Note.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases and Rents, the Environmental Indemnity, the
Assignment of Management Agreement, the Indemnity Agreement and all other
documents executed and/or delivered in connection with the Loan.

“Lockbox Account” shall have the meaning specified in Section 2.6.3 hereof.

“Management Agreement” shall mean, with respect to the Property, the management
agreement entered into by and between Borrower and the Manager, pursuant to
which the Manager is to provide management and other services with respect to
the Property.

8


--------------------------------------------------------------------------------




“Manager” shall mean Inland American Office Management, LLC, a Delaware limited
liability company.

“Maturity Date” shall mean January 1, 2037, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation.

“Monthly Debt Service Payment Amount” shall mean an amount equal to $501,727.53.

“Mortgage” shall mean, with respect to the Property, that certain first priority
Deed of Trust, Security Agreement and Fixture Filing, dated the Closing Date,
executed and delivered by Borrower to (or for the benefit of) MERS nominee of
Lender, as security for the Loan and encumbering the Property, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Cash Flow After Debt Service” shall mean, with respect to the Property for
any period, the amount obtained by subtracting Debt Service for such period from
Net Cash Flow for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Operating Income” shall mean the amount obtained by subtracting from Gross
Income from Operations (i) Operating Expenses, and (ii) a vacancy allowance
equal to the greater of (x) market vacancy (as reasonably determined by Lender),
less actual vacancy, and (y) underwritten vacancy of 2.0%, less actual vacancy.
Notwithstanding the foregoing, if actual vacancy exceeds market vacancy and
underwritten vacancy, then there shall be no adjustment for a vacancy allowance.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

9


--------------------------------------------------------------------------------




“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of One Hundred Twelve Million Six Hundred Ninety Five Thousand
and NO/100 Dollars ($112,695,000.00), made by Borrower in favor of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

[“O&M Agreement” shall mean, that certain Operations and Maintenance Agreement,
dated as of the date hereof, between Borrower and Lender given in connection
with the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.]

“Officers’ Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by the Sole Member.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with accounting principles reasonably acceptable to Lender,
consistently applied, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Leases” shall have the meaning set forth in Section 4.1.26 hereof.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy
relating to the Property or any part thereof, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) easements
or other encumbrances granted pursuant to Section 5.2.13(d) hereof, and (e) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s reasonable discretion, which Permitted Encumbrances in the
aggregate do not materially adversely affect the value or use of the Property or
Borrower’s ability to repay the Loan.

10


--------------------------------------------------------------------------------




“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)      obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(ii)      Federal Housing Administration debentures;

(iii)      obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D)
such investments must not be subject to liquidation prior to their maturity;

(iv)      federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however,

11


--------------------------------------------------------------------------------




that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)      fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi)      debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii)      commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such

12


--------------------------------------------------------------------------------




investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii)      units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix)      any other security, obligation or investment which has been approved
as a Permitted Investment in writing by (a) Lender and (b) each Rating Agency,
as evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Prepayment Date” shall mean the date that is three (3) years from the
first day of the calendar month immediately following the Closing Date.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to the Property.

“Physical Conditions Report” shall mean, with respect to the Property, a report
prepared by a company satisfactory to Lender regarding the physical condition of
the Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws) and (b) include a copy of a final certificate of occupancy with
respect to all Improvements on the Property.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Consideration” shall have the meaning set forth in Section 2.3.1.

13


--------------------------------------------------------------------------------




“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date, as most recently published
in the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as
of the date of the related tender of the payment. If more than one issue of
United States Treasury Securities has the remaining term to the Maturity Date
referred to above, the “Prepayment Rate” shall be the yield on the United States
Treasury Security most recently issued as of such date. If the publication of
the Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15(519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the prepayment date.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the “Property”.

“Provided Information” shall have the meaning set forth in Section 9.1 (a)
hereof.

“Qualified Entity” shall mean an entity (a) with a net worth equal to or greater
than the Applicable Net Worth Requirement, (b) with experience in the ownership
and management of properties similar to the Property, (c) that has not been a
party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within (7) years prior to the date of
the proposed transfer of the Property, (d) that has no material litigation or
regulatory action pending or threatened, and (e) that has not defaulted under
its or their obligations with respect to any other indebtedness.

“Qualifying Manager” shall mean either (a) a reputable and experienced
management organization reasonably satisfactory to Lender, which organization or
its principals possess at least ten (10) years experience in managing properties
similar in size, scope and value of the Property and which, on the date Lender
determines whether such management organization is a Qualifying Manager, manages
at least one million square feet of office space, provided that Borrower shall
have obtained prior written confirmation from the Rating Agency that management
of the Property by such entity will not cause a downgrading, withdrawal or
qualification of the then current rating of the securities issued pursuant to
the Securitization, or (b) the fee owner of the Property, provided that such
owner possesses experience in managing and operating properties similar in size,
scope and value of the Property. Lender acknowledges that on the Closing Date,
Manager shall be deemed to be a Qualifying Manager.

14


--------------------------------------------------------------------------------




“Rating Agencies” shall mean each of Standard & Poor’s Ratings Services, a
division of McGraw-Hill, Inc., Moody’s Investors Service, Inc. and Fitch, Inc.,
or any other nationally-recognized statistical rating agency which has been
approved by Lender.

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

“Relevant Leasing Threshold” shall mean, any Lease for an amount of leaseable
square footage equal to or greater than 10,000 square feet.

“Relevant Restoration Threshold” shall mean Five Hundred Thousand and No/100
dollars ($500,000.00).

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean, with respect to the Property, all rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property, and proceeds, if any, from business interruption or other loss of
income insurance.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3. l (a) hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Required Repair Fund (if any), the Lockbox Account or any
other escrow fund established by the Loan Documents.

15


--------------------------------------------------------------------------------




“Restoration” shall have the meaning set forth in Section 6.2 hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Sole Member” shall mean Minto Builders (Florida), Inc., a Florida corporation

“Special Purpose Entity” means a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times on and after
the Closing Date:

(i)      is organized solely for the purpose of (A) acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into this Agreement with the Lender,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (B) acting as a general partner of the limited
partnership that owns the Property, a member of the limited liability company
that owns the Property or the beneficiary or trustee of a Delaware statutory
trust that owns the Property;

(ii)      is not engaged and will not engage in any business unrelated to (A)
the acquisition, development, ownership, management or operation of the
Property, (B) acting as general partner of the limited partnership that owns the
Property, (C) acting as a member of the limited liability company that owns the
Property, or (D) acting as the beneficiary or trustee of a Delaware statutory
trust that owns the Property, as applicable;

(iii)      does not have and will not have any assets other than those related
to the Property or its partnership interest in the limited partnership, the
member interest in the limited liability company or the beneficial interest in
the Delaware statutory trust that owns the Property or acts as the general
partner, managing member or beneficiary or trustee thereof, as applicable;

(iv)      has not engaged, sought or consented to and will not engage in, seek
or consent to any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of partnership,
membership or beneficial or trustee interests (if such entity is a general
partner in a limited partnership, a member in a limited liability company or a
beneficiary of a Delaware trust) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of

16


--------------------------------------------------------------------------------




formation, operating agreement or trust formation and governance documents (as
applicable) with respect to the matters set forth in this definition;

(v)      if such entity is a limited partnership, has as its only general
partners, Special Purpose Entities that are corporations, limited partnerships
or limited liability companies;

(vi)      if such entity is a corporation, has at least two (2) Independent
Directors, and has not caused or allowed and will not cause or allow the board
of directors of such entity to take any action related to a bankruptcy or
insolvency proceeding or a voluntary dissolution without the unanimous
affirmative vote of 100% of the members of its board of directors, including the
Independent Directors;

(vii)      if such entity is a limited liability company and such limited
liability company has more than one member, such limited liability company has
as its manager a Special Purpose Entity that is a corporation and that owns at
least 1.0% (one percent) of the equity of the limited liability company;

(viii)      if such entity is a limited liability company and such limited
liability company has only one member, such limited liability company (a) has
been formed under Delaware law, (b) has either a corporation or other person or
entity that shall become a member of the limited liability company upon the
dissolution or disassociation of the member, and (c) has a board of directors
with not less than two (2) Independent Directors, and (d) will not cause or
allow its board of directors to take any action related to a bankruptcy or
insolvency proceeding or a voluntary dissolution without the unanimous
affirmative vote of 100% of the members of its board of directors, including the
Independent Directors;

(ix)      if such entity is (a) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, (c)
a corporation, has a certificate or articles of incorporation and bylaws, as
applicable, or (d) a Delaware statutory trust, has organizational documents
that, in each case, provide that such entity will not: (1) dissolve, merge,
liquidate, consolidate; (2) except as permitted herein, sell all or
substantially all of its assets or the assets of the Borrower (as applicable)
except as permitted herein; (3) engage in any other business activity, or amend
its organizational documents with respect to the matters set forth in this
definition without the consent of the Lender; or (4) without the affirmative
vote of all directors of the corporation (that is such entity or the general
partner or managing or co-managing member or manager of such entity), file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings
with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest;

(x)      has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, beneficiaries,
shareholders or Affiliates except (A) in the ordinary course of its business and
on terms which are intrinsically fair, commercially reasonable and are no less
favorable to it than would be obtained in a

17


--------------------------------------------------------------------------------




comparable arm’s-length transaction with an unrelated third party and (B) in
connection with this Agreement;

(xi)      is solvent and pays its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
become due, and is maintaining adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

(xii)      has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

(xiii)      will file its own tax returns; provided, however, that Borrower’s
assets and income may be included in a consolidated tax return of its parent
companies if inclusion on such consolidated tax return is in compliance with
applicable law;

(xiv)      has maintained and will maintain its own resolutions and agreements;

(xv)      (a) has not commingled and will not commingle its funds or assets with
those of any other Person and (b) has not participated and will not participate
in any cash management system with any other Person, except with respect to a
custodial account maintained by the Manager on behalf of Affiliates of Borrower
and, with respect to funds in such custodial account, has separately accounted,
and will continue to separately account for, each item of income and expense
applicable to the Property and Borrower;

(xvi)      has held and will hold its assets in its own name;

(xvii)      has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower;

(xviii)      has maintained and will maintain its balance sheets, operating
statements and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required or permitted by applicable
accounting principles acceptable to Lender, consistently applied; provided,
however, that (i) any such consolidated financial statement shall contain a note
indicating that it maintains separate balance sheets and operating statements
for the Borrower and the Property, or (ii) if such Person is controlled by
Inland American Real Estate Trust, Inc., then such Person may be included in the
consolidated financial statement of Inland American Real Estate Trust, Inc.
provided such consolidated financial statement contains a note indicating that
it maintains separate financial records for each Person controlled by Inland
American Real Estate Trust, Inc.;

(xix)      has a sufficient number of employees in light of its contemplated
business operations, which may be none;

(xx)      has observed and will observe all partnership, corporate, limited
liability company or Delaware statutory trust formalities, as applicable;

18


--------------------------------------------------------------------------------


(xxi)          has and will have no Indebtedness (including loans (whether or
not such loans are evidenced by a written agreement) between Borrower and any
Affiliates of Borrower and relating to the management of funds in the custodial
account maintained by the Manager) other than (i) the Loan, (ii) liabilities,
not to exceed $1,000,000 outstanding at any time, incurred in the ordinary
course of business relating to the ownership and operation of the Property and
the routine administration of Borrower, which liabilities are not more than
sixty (60) days past the date incurred (unless disputed in accordance with
applicable law), are not evidenced by a note and are paid when due, and which
amounts are normal and reasonable under the circumstances, and (iii) such other
liabilities that are permitted pursuant to this Agreement;

(xxii)         has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as otherwise permitted
pursuant to this Agreement;

(xxiii)        has not and will not acquire obligations or securities of its
partners, members, beneficiaries or shareholders or any other Affiliate;

(xxiv)        has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
affiliate;

(xxv)         has not maintained or used, and will not maintain or use, invoices
and checks bearing the name of any other Person, provided, however, that
Manager, on behalf of such Person, may maintain and use invoices and checks
bearing Manager’s name;

(xxvi)        has not pledged and will not pledge its assets for the benefit of
any other Person except as permitted or required pursuant to this Agreement;

(xxvii)       has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered by Manager under the Management Agreement, so long as Manager holds
itself out as an agent of the Borrower;

(xxviii)      has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxix)        has not made and will not make loans to any Person or hold
evidence of indebtedness issued by any other person or entity (other than cash
and investment-grade securities issued by an entity that is not an Affiliate of
or subject to common ownership with such entity);

(xxx)         has not identified and will not identify its partners, members,
beneficiaries or shareholders, or any Affiliate of any of them, as a division or
part of it, and has not identified itself and shall not identify itself as a
division of any other Person;

19


--------------------------------------------------------------------------------




(xxxi)        does not and will not have any of its obligations guaranteed by
any Affiliate except as otherwise required in the Loan Documents;

(xxxii)       has not entered into or been a party to, and will not enter into
or be a party to, any transaction with its partners, members, beneficiaries,
shareholders or Affiliates except (A) in the ordinary course of its business and
on terms which are intrinsically fair, commercially reasonable and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party and (B) in connection with this Agreement; and

(xxxiii)      has complied and will comply with all of the terms and provisions
contained in its organizational documents. The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct.

“State” shall mean, with respect to the Property, the State or Commonwealth in
which the Property or any part thereof is located.

“Substitute Indemnitor” shall have the meaning set forth in the Indemnity
Agreement.

“Survey” shall mean a survey of the Property in question prepared by a surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof.

“Tenant” shall mean any person or entity with a possessory right to all or any
part of the Property pursuant to a Lease or other written agreement.

“Tenant Direction Letter” shall mean a letter in the form of Schedule I attached
hereto from Borrower to the tenant under each Lease with respect to the Property
(whether such Lease is presently effective or executed after the Closing Date)
directing such tenant to send directly to Lender for deposit into the Lockbox
Account all payments of Rent payable to Borrower under such Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall mean, with respect to the Property, an ALTA
mortgagee title insurance policy in the form (acceptable to Lender) (or, if the
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and acceptable to Lender) issued
with respect to the Property and insuring the lien of the Mortgage encumbering
the Property.

20


--------------------------------------------------------------------------------




“Transferee” shall have the meaning set forth in Section 5.2.13 hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which the Property is located.

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America as defined in Section 2(a)(16) of the Investment Company Act
as amended (15 USC 80a-l) stated in REMIC Section 1.86 OG-2(a)(8).

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE II
GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1     The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.

2.1.2     Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3     The Note, Mortgage and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.

2.1.4     Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Property and to repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, in respect of
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property, and (f) distribute the balance, if any, to
Borrower.

Section 2.2 Interest; Loan Payments; Late Payment Charge.

2.2.1     Interest Generally. Interest on the outstanding principal balance of
the Loan shall accrue from and including the Closing Date to but excluding the
Anticipated

21


--------------------------------------------------------------------------------




Repayment Date at the Interest Rate, and from and including the Anticipated
Repayment Date to but excluding the Maturity Date at the Hyper-Am Interest Rate.

2.2.2     Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated on the basis of a three hundred sixty (360) day
year comprised of twelve (12) months of thirty (30) days each, except that
interest due and payable for a period of less than a full month shall be
calculated by multiplying the actual number of days elapsed in the period for
which the calculation is being made by a daily rate based on a three hundred
sixty (360) day year.

2.2.3     Payments Generally. Borrower shall pay to Lender (a) on the Closing
Date, an amount equal to interest only on the outstanding principal balance of
the Loan from the Closing Date up to but not including the first Payment Date
following the Closing Date, and (b) on February 1, 2007 and each Payment Date
thereafter up to but not including the Maturity Date, an amount equal to the
Monthly Debt Service Payment Amount, which shall be applied to interest on the
outstanding principal amount of the Loan for the prior calendar month (without
adjustment for Accrued Interest, if applicable) at the Interest Rate.

2.2.4     Payments after Anticipated Repayment Date. On each Payment Date after
the Anticipated Repayment Date up to but not including the Maturity Date, in
addition to the Monthly Debt Service Payment Amount, Borrower shall pay to
Lender any Excess Cash Flow for the calendar month preceding such Payment Date.
Each such payment of Excess Cash Flow, together with any remaining amount of the
Monthly Debt Service Payment Amount paid on such date after the payment of
interest on the outstanding principal balance of the Loan at the Interest Rate,
if any, shall be applied (i) first, to the prepayment of outstanding principal
until the Loan has been paid in full, and (ii) next, to the payment of the
difference, if any, between (y) the sum of (i) interest accrued and unpaid on
the principal amount of the Loan at the Hyper-Am Rate and (ii) interest on such
accrued and unpaid interest at the Hyper-Am Rate and (z) the interest paid at
the Interest Rate on such Payment Date. Interest accrued at the Hyper-Am Rate
and not paid pursuant to the preceding sentence shall be added to the
outstanding principal balance on the first day following such Payment Date and
shall earn interest at the Hyper-Am Rate to the extent permitted by law (such
accrued interest referred to as, “Accrued Interest”).

2.2.5     Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and other the Loan Documents.

2.2.6     Payments after Default. Upon the occurrence and during the continuance
of an Event of Default, interest on the outstanding principal balance of the
Loan and, to the extent permitted by law, overdue interest and other amounts due
in respect of the Loan, shall accrue at the Default Rate, calculated from the
date such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the earlier of (i) in the event of a non-monetary
default, the cure of such Event of Default by Borrower and acceptance of such
cure by Lender, and (ii) in the event of a monetary default, the actual receipt
and collection of the Debt (or that portion thereof that is then due). To the
extent permitted by applicable law, interest at the Default Rate shall be added
to the Debt, shall itself accrue interest at the same rate as the Loan and shall
be

22


--------------------------------------------------------------------------------




secured by the Mortgage. This paragraph shall not be construed as an agreement
or privilege to extend the date of the payment of the Debt, nor as a waiver of
any other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default and Lender retains its rights under the Note and this Agreement
to accelerate and to continue to demand payment of the Debt upon the happening
and continuance of any Event of Default.

2.2.7     Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower on or prior to the date which
is five (5) days after the date on which it is due, Borrower shall pay to Lender
upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by applicable law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law. The foregoing late payment charge shall not
apply to the payment of all outstanding principal, interest and other sums due
on the Maturity Date.

2.2.8     Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate, the Hyper-Am Interest Rate or the Default Rate, as the case
may be, shall be deemed to be immediately reduced to the Maximum Legal Rate and
all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3 Prepayments.

2.3.1 Voluntary Prepayments.

(a)   Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Permitted Prepayment Date. On
or after the Permitted Prepayment Date, Borrower may, provided it has given
Lender prior written notice in accordance with the terms of this Agreement,
prepay the unpaid principal balance of the Loan in whole, but not in part, by
paying, together with the amount to be prepaid, (i) interest accrued and unpaid
on the outstanding principal balance of the Loan being prepaid to and including
the date of prepayment, (ii) unless prepayment is tendered on a Payment Date, an
amount equal to the interest that would have accrued on the amount being prepaid
after the date of prepayment through and including the next Payment Date had the
prepayment not been made (which amount shall constitute additional consideration
for the prepayment), (iii) all other sums then due under this Agreement, the
Note, the Mortgage and the other Loan Documents, and (iv) if prepayment

23


--------------------------------------------------------------------------------




occurs prior to the Payment Date which is one month prior to the Anticipated
Repayment Date, a prepayment consideration (the “Prepayment Consideration”)
equal to the greater of (A) one percent (1%) of the outstanding principal
balance of the Loan being prepaid or (B) the excess, if any, of (1) the sum of
the present values of all then-scheduled payments of principal and interest
under this Agreement including, but not limited to, principal and interest on
the Anticipated Repayment Date (with each such payment discounted to its present
value at the date of prepayment at the rate which, when compounded monthly, is
equivalent to the Prepayment Rate), over (2) the outstanding principal amount of
the Loan. Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration.

(b)   On the Payment Date that is one month prior to the Anticipated Repayment
Date, and on each day thereafter through the Maturity Date, Borrower may, at its
option, prepay the Debt, in whole or in part (including a Hyper-Am Prepayment),
without payment of any Prepayment Consideration; provided, however, if such
prepayment (other than a Hyper-Am Prepayment) is not paid on a regularly
scheduled Payment Date, such prepayment shall include interest that would have
accrued on such prepayment through and including the next Payment Date. Except
in connection with a Hyper-Am Prepayment, Borrower’s right to prepay any portion
of the principal balance of the Loan shall be subject to (i) Borrower’s
submission of a notice to Lender setting forth the amount to be prepaid and the
projected date of prepayment, which date shall be no less than thirty (30) days
from the date of such notice, and (ii) Borrower’s actual payment to Lender of
the amount to be prepaid as set forth in such notice on the projected date set
forth in such notice or any day following such projected date occurring in the
same calendar month as such projected date.

2.3.2     Mandatory Prepayments. (a) On the next occurring Payment Date
following the date on which Borrower actually receives any Net Proceeds, if
Lender is not obligated to make such Net Proceeds available to Borrower or
Anchor Tenant pursuant to this Agreement for the restoration of the Property,
Borrower shall, at Lender’s option, prepay the outstanding principal balance of
the Note in an amount equal to one hundred percent (100%) of such Net Proceeds.
No Prepayment Consideration or other penalty or premium shall be due in
connection with any prepayment made pursuant to this Section 2.3.2. Any partial
prepayment under this Section shall be applied to the last payments of principal
due under the Loan.

(b)   On the date on which Borrower tenders a Casualty/Condemnation Prepayment
pursuant to Section 6.4(e) below, such tender shall include (a) all accrued and
unpaid interest and the principal indebtedness being prepaid, including interest
on the outstanding principal amount of the applicable Note through the last day
of the month within which such tender occurs, and (b) any other sums due
hereunder relating to the applicable Note. Except as set forth in this Section
2.3.2(b), other than following an Event of Default, no Prepayment Consideration
or other penalty or premium shall be due in connection with any
Casualty/Condemnation Prepayment.

2.3.3     Prepayments after Default. Following an Event of Default, if Borrower
or anyone on Borrower’s behalf makes a tender of payment of all or any portion
of the Debt at any time prior to a foreclosure sale (including a sale under the
power of sale under the Mortgage), or during any redemption period after
foreclosure, (i) the tender of payment shall constitute an evasion of Borrower’s
obligation to pay any Prepayment Consideration due under this

24


--------------------------------------------------------------------------------




Agreement and such payment shall, therefore, to the maximum extent permitted by
law, include a premium equal to the Prepayment Consideration that would have
been payable on the date of such tender had the Loan not been so accelerated, or
(ii) if at the time of such tender a prepayment of the principal amount of the
Loan would have been prohibited under this Agreement had the principal amount of
the Loan not been so accelerated, the tender of payment shall constitute an
evasion of such prepayment prohibition and shall, therefore, to the maximum
extent permitted by law, include an amount equal to the greater of (i) 1% of the
then principal amount of the Loan (or the relevant portion thereof being
prepaid) and (ii) an amount equal to the excess of (A) the sum of the present
values of a series of payments payable at the times and in the amounts equal to
the payments of principal and interest (including, but not limited to the
principal and interest payable on the Anticipated Repayment Date) which would
have been scheduled to be payable after the date of such tender under this
Agreement had the Loan (or the relevant portion thereof) not been accelerated,
with each such payment discounted to its present value at the date of such
tender at the rate which when compounded monthly is equivalent to the Prepayment
Rate, over (B) the then principal amount of the Loan.

Section 2.4 Intentionally Omitted.

Section 2.5 Release of Property. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of any Lien of the
Mortgage on the Property. If Borrower prepays the entire amount of the Loan
pursuant to Section 2.3 and the requirements of this Section 2.5 have been
satisfied, the Property shall be released from the Lien of the Mortgage.

2.5.1    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of Section 2.3.1 of this Loan
Agreement, release the Lien of the Mortgage on the Property not theretofore
released.

2.5.2    Intentionally Omitted.

Section 2.6 Manner of Making Payments.

2.6.1    Making of Payments. Each payment by Borrower hereunder or under the
Note shall be made in funds settled through the New York Clearing House
Interbank Payments System or other funds immediately available to Lender by 1:00
p.m., New York City time, on the date such payment is due, to Lender by deposit
to such account as Lender may designate by written notice to Borrower. Whenever
any payment hereunder or under the Note shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day.

2.6.2    No Deductions. Etc. All payments made by Borrower hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
any deduction for, any setoff, defense or counterclaims.

25


--------------------------------------------------------------------------------




2.6.3    Cash Management. In connection with the Closing, Borrower shall execute
and deliver to Anchor Tenant a Tenant Direction Letter, which Tenant Direction
Letter instructs Anchor Tenant to deposit Rent and other receivables related to
the Property directly with Lender. Borrower covenants and agrees to execute and
deliver to Lender a Tenant Direction Letter for each new tenant at the Property
within thirty (30) days after the execution of each new Lease for premises at
the Property. Rents received by Lender following delivery of the Tenant
Direction Letter, shall be held by Lender in an escrow account (the “Lockbox
Account”). The Lockbox Account shall be an interest-bearing account and shall at
Lender’s option be an Eligible Account at an Eligible Institution. Any interest
earned on the Lockbox Account shall accrue in said account for the benefit of
Borrower, but shall remain in and constitute part of the Lockbox Account, and
shall be disbursed in accordance with the terms hereof. Lender shall have the
sole right to make withdrawals from the Lockbox Account. Lender shall apply
funds in the Lockbox Account to pay debt service, Taxes, Insurance Premiums and
required reserves, if any, in such order as Lender deems appropriate. Funds
remaining in the Lockbox Account after payment of the foregoing (the “Excess
Cash Flow”) shall be distributed to Borrower promptly pursuant to Borrower’s
separate instructions; provided, however, upon the occurrence of a Cash
Management Trigger and until the occurrence of a Cash Management Termination
Event, such Excess Cash Flow shall be distributed to Borrower only to the extent
of operating expenses approved by Lender and any remaining funds shall remain in
such Lockbox Account as additional collateral for the Loan. Upon the earlier of
(i) repayment of the Debt and (ii) a Cash Management Termination Event, the
balance of the funds in the Lockbox Account shall be distributed to Borrower.
The Borrower shall be responsible for the costs associated with the Lockbox
Account. The insufficiency of funds on deposit in the Lockbox Account shall not
relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

ARTICLE III
CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

3.1.1       Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

3.1.2       Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

26


--------------------------------------------------------------------------------




3.1.3       Delivery of Loan Documents; Title Insurance; Reports; Leases; Etc.

(a) Mortgage, Assignment of Leases and other Loan Documents. Lender shall have
received from Borrower fully executed and acknowledged counterparts of the
Mortgage and the Assignment of Leases and evidence that counterparts of the
Mortgage and Assignment of Leases have been delivered to the title company for
recording, in the reasonable judgment of Lender, so as to effectively create
upon such recording valid and enforceable first priority Liens upon the Property
in favor of Lender or its nominee (or such trustee as may be required under
local law), subject only to the Permitted Encumbrances and such other Liens as
are permitted pursuant to the Loan Documents. Lender shall have also received
from Borrower fully executed counterparts of the Assignment of Management
Agreement and the other Loan Documents.

(b) Title Insurance. Lender shall have received a Title Insurance Policy issued
by a title company acceptable to Lender and dated as of the Closing Date. Such
Title Insurance Policy shall (i) provide coverage in an amount equal to the
principal amount of the Loan together with, if applicable, a “tie-in” or similar
endorsement, (ii) insure Lender that the Mortgage creates a valid first priority
lien on the Property encumbered thereby, free and clear of all exceptions from
coverage other than Permitted Encumbrances and standard exceptions and
exclusions from coverage (as modified by the terms of any endorsements), (iii)
contain such endorsements and affirmative coverages as Lender may reasonably
request, and (iv) name Lender, its successors and assigns, as the insured. The
Title Insurance Policy shall be assignable without cost to Lender. Lender also
shall have received evidence that all premiums in respect of such Title
Insurance Policy have been paid.

(c) Survey. Lender shall have received a title survey for the Property,
certified to the title company and Lender and their successors and assigns, in
form and content satisfactory to Lender and prepared by a professional and
properly licensed land surveyor satisfactory to Lender in accordance with the
most recent Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys. The following additional items from the list of “Optional Survey
Responsibilities and Specifications” (Table A) should be added to each survey:
2, 3, 4, 6, 8, 9, 10, 11 and 13. The survey shall reflect the same legal
description contained in the Title Insurance Policy relating to the Property
referred to in clause (ii) above and shall include, among other things, a legal
description of the real property comprising part of such Property reasonably
satisfactory to Lender. The surveyor’s seal shall be affixed to each survey and
the surveyor shall provide a certification for each survey in form and substance
acceptable to Lender.

(d) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its sole
discretion, and evidence of the payment of all premiums payable for the existing
policy period.

(e) Environmental Reports. Lender shall have received an environmental report in
respect of the Property, in each case reasonably satisfactory to Lender.

(f) Zoning. With respect to the Property, Lender shall have received, at
Lender’s option, (i) letters or other evidence with respect to the Property from
the appropriate municipal authorities (or other Persons) concerning applicable
zoning and building laws, (ii) an ALTA 3.1 zoning endorsement to the Title
Insurance Policy or (iii) other evidence of zoning compliance, in each case in
substance reasonably satisfactory to Lender.

27


--------------------------------------------------------------------------------




(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first Lien on the
Property as of the Closing Date with respect to the Mortgage, subject only to
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents, and Lender shall have received satisfactory evidence
thereof.

3.1.4       Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
have been duly authorized, executed and delivered by all parties thereto and
Lender shall have received and approved certified copies thereof.

3.1.5       Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver or cause to be delivered to Lender copies certified by
Borrower of all organizational documentation related to Borrower and/or the
formation, structure, existence, good standing and/or qualification to do
business, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Lender.

3.1.6       Opinions of Borrower’s Counsel. Lender shall have received opinions
of Borrower’s counsel (and if applicable, Borrower’s local counsel) (a) with
respect to non-consolidation issues (an “Insolvency Opinion”) and (b) with
respect to due execution, authority, enforceability of the Loan Documents and
such other matters as Lender may reasonably require, all such opinions in form,
scope and substance reasonably satisfactory to Lender and Lender’s counsel in
their reasonable discretion.

3.1.7       Budgets. Borrower shall have delivered, and Lender shall have
approved, the Annual Budget for the current Fiscal Year.

3.1.8       Basic Carrying Costs. Borrower shall have paid all Basic Carrying
Costs relating to the Property which are in arrears, including without
limitation, (a) accrued but unpaid insurance premiums relating to the Property,
(b) currently due and payable Taxes (including any in arrears) relating to the
Property, and (c) currently due Other Charges relating to the Property, which
amounts shall be funded with proceeds of the Loan.

3.1.9       Completion of Proceedings. All organizational proceedings taken or
to be taken in connection with the transactions contemplated by this Agreement
and other Loan Documents and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Lender, and Lender shall have
received all such counterpart originals or certified copies of such documents as
Lender may reasonably request.

3.1.10     Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

3.1.11     Tenant Estoppels. Borrower shall deliver to Lender an estoppel letter
executed by Anchor Tenant in the form attached to the Anchor Tenant Lease (or
such other form as may be reasonably acceptable to Lender). Borrower also shall
deliver to Lender an estoppel

28


--------------------------------------------------------------------------------




letter executed by Anchor Lease Guarantor in the form required by the “Parent
Guaranty” (as defined in the Anchor Tenant Lease) (or such other form as may be
reasonably acceptable to Lender).

3.1.12     Transaction Costs. Borrower shall have paid or reimbursed Lender for
all title insurance premiums, recording and filing fees or taxes, costs of
environmental reports, Physical Conditions Reports, appraisals and other
reports, the fees and costs of Lender’s counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.

3.1.13     Material Adverse Change. There shall have been no material adverse
change in the financial condition or business condition of Borrower or the
Property since the date of the most recent financial statements delivered to
Lender. The income and expenses of the Property, the occupancy leases thereof,
and all other features of the transaction shall be as represented to Lender
without material adverse change. Neither Borrower, any of its constituent
Persons, shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

3.1.14     Leases and Rent Roll. Lender shall have received copies of all tenant
leases, certified copies of any tenant leases as requested by Lender and
certified copies of all ground leases affecting the Property. Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

3.1.15     Subordination and Attornment. Lender shall have received an
appropriate instrument, in recordable form and acceptable to Lender in its
commercially reasonable discretion, subordinating the Anchor Tenant Lease and
including an agreement by Anchor Tenant to attorn to Lender in the event of a
foreclosure or delivery of a deed in lieu thereof.

3.1.16     Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

3.1.17     Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to the Property, which reports shall be
reasonably satisfactory in form and substance to Lender.

3.1.18     Management Agreement. Lender shall have received a certified copy of
the Management Agreement with respect to the Property which shall be
satisfactory in form and substance to Lender. Lender acknowledges that it has
reviewed the Management Agreement, and as drafted, such Management Agreement
does not violate Borrower’s covenant that affiliated agreements be on terms
which are intrinsically fair, commercially reasonable and are no less favorable
to it than would be obtained in a comparable arm’s length transaction with an
unrelated third party.

3.1.19     Appraisal. Lender shall have received an appraisal of the Property,
which shall be satisfactory in form and substance to Lender.

3.1.20     Financial Statements. Lender shall have received (a) a balance sheet
with respect to the Property for the two most recent Fiscal Years and statements
of income and

29


--------------------------------------------------------------------------------




statements of cash flows with respect to the Property for the three most recent
Fiscal Years, each in form and substance reasonably satisfactory to Lender or
(b) such other financial statements relating to the ownership and operation of
the Property, in form and substance reasonably satisfactory to Lender.

3.1.21     Further Documents. Lender or its counsel shall have received such
other and further approvals, opinions, documents and information as Lender or
its counsel may have reasonably requested including the Loan Documents in form
and substance reasonably satisfactory to Lender and its counsel.

3.1.22     Environmental Insurance. If required by Lender, Borrower shall have
obtained a secured creditor environmental insurance policy with respect to the
Property, which shall be in form and substance satisfactory to Lender. Any such
policy shall have a term not less than the term of the Loan. Borrower shall have
provided to Lender evidence that the premiums for such policy has been paid in
full.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof and as of the Closing Date that:

4.1.1       Organization. Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own the
Property and to transact the businesses in which it is now engaged. Borrower is
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with the Property, businesses
and operations. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own the
Property and to transact the businesses in which it is now engaged, and the sole
business of Borrower is the ownership, management and operation of the Property.

4.1.2       Proceedings. Borrower has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3       No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in

30


--------------------------------------------------------------------------------




any violation of the provisions of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over Borrower or
any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any court or any
such regulatory authority or other governmental agency or body required for the
execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

4.1.4       Litigation. To Borrower’s knowledge, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
agency now pending or threatened against or affecting Borrower or the Property,
which actions, suits or proceedings, if determined against Borrower or the
Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower or the condition or ownership of the
Property.

4.1.5       Agreements. Except such instruments and agreements set forth as
Permitted Exceptions in the Title Insurance Policy, Borrower is not a party to
any agreement or instrument or subject to any restriction which might materially
and adversely affect Borrower or the Property, or Borrower’s business,
properties or assets, operations or condition, financial or otherwise. To
Borrower’s knowledge, Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property are bound. Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property and (b) obligations under the Loan
Documents.

4.1.6       Title. Borrower has good and indefeasible fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Mortgage, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected lien on the Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents and (b) perfected
security interests in and to, and perfected collateral assignment of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are due and unpaid under the contracts pursuant to
which such work or labor was performed or materials provided which are or may
become a lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

4.1.7       Solvency; No Bankruptcy Filing. Borrower (a) has not entered into
the transaction or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under such Loan
Documents. Giving effect to the Loan, the fair

31


--------------------------------------------------------------------------------




saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). Except as expressly disclosed to Lender
in writing, no petition in bankruptcy has been filed against Borrower, or to the
best of Borrower’s knowledge, any constituent Person in the last seven (7)
years, and neither Borrower, nor to the best of Borrower’s knowledge, any
constituent Person in the last seven (7) years has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

4.1.8       Full and Accurate Disclosure. To Borrower’s knowledge, no statement
of fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower which has not been
disclosed to Lender which adversely affects, nor as far as Borrower can foresee,
might adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.

4.1.9       No Plan Assets. Borrower is not an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a)
Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or Section
4975 of the Code currently in effect, which prohibit or otherwise restrict the
transactions contemplated by this Loan Agreement.

4.1.10     Compliance. To Borrower’s knowledge, Borrower and the Property and
the use thereof comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes. Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority. There has not been committed by
Borrower or, to Borrower’s knowledge, any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the

32


--------------------------------------------------------------------------------




Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

4.1.11     Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in respect of the Property (i) are, to the best of
Borrower’s knowledge, true, complete and correct in all material respects, (ii)
accurately represent the financial condition of the Property as of the date of
such reports, and (iii) to the extent prepared or audited by an independent
certified public accounting firm, have been prepared in accordance with
accounting principles reasonably acceptable to Lender, consistently applied
throughout the periods covered, except as disclosed therein; provided, however,
that if any financial data is delivered to Lender by any Person other than
Borrower, Indemnitor or any of their Affiliates, or if such financial data has
been prepared by or at the direction of any Person other than Borrower,
Indemnitor or any of their Affiliates, then the foregoing representations with
respect to such financial data shall be to the best of Borrower’s knowledge,
after due inquiry. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on the Property or the
operation thereof as an office building, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.

4.1.12     Condemnation. No Condemnation or other proceeding has been commenced
or, to Borrower’s knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.

4.1.13     Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14     Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its respective intended uses.
All public utilities necessary or convenient to the full use and enjoyment of
the Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for their current respective purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

4.1.15     Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

33


--------------------------------------------------------------------------------


4.1.16              Separate Lots. The Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the Property.

4.1.17              Assessments. There are no pending, or to Borrower’s
knowledge, proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments.

4.1.18              Enforceability. The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and Borrower has not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

4.1.19              No Prior Assignment. There is no prior assignment of the
Leases or any portion of the Rents by Borrower or any of its predecessors in
interest, given as collateral security which are presently outstanding.

4.1.20              Insurance. Borrower has obtained and has delivered to Lender
certified copies of all insurance policies reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. To the best of
Borrower’s knowledge, no claims have been made under any such policy, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any such policy.

4.1.21              Use of Property. The Property is used exclusively for office
purposes and other appurtenant and related uses.

4.1.22              Certificate of Occupancy; Licenses. All certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits required to be obtained by Borrower for the
legal use, occupancy and operation of the Property as an office building have
been obtained and are in full force and effect, and to the best of Borrower’s
knowledge, after due inquiry, all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required to be obtained by any Person other than Borrower for
the legal use, occupancy and operation of the Property as an office building,
have been obtained and are in full force and effect (all of the foregoing
certifications, permits, licenses and approvals are collectively referred to as
the “Licenses”). Borrower shall and shall cause all other Persons to, keep and
maintain all licenses necessary for the operation of the Property as an office
building. To Borrower’s knowledge, the use being made of the Property is in
conformity with all certificates of occupancy issued for the Property.

4.1.23              Flood Zone. To the best of Borrower’s knowledge, after due
inquiry, no Improvements on the Property are located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards.

4.1.24              Physical Condition. Except as disclosed in the Physical
Conditions Reports delivered to Lender in connecting with this Loan, to
Borrower’s knowledge, the

34


--------------------------------------------------------------------------------




Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

4.1.25              Boundaries. To the best of Borrower’s knowledge, after due
inquiry, all of the improvements which were included in determining the
appraised value of the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining properties
encroach upon the Property, and no easements or other encumbrances upon the
Property encroach upon any of the improvements, so as to affect the value or
marketability of the Property except those which are insured against by title
insurance.

4.1.26              Leases. The Property is not subject to any Leases other than
the Anchor Tenant Lease (and subleases permitted under the Anchor Tenant Lease)
and the other Leases identified on Schedule II hereof (the “Other Leases”)(with
respect to which Borrower has assigned to Anchor Tenant the right to collect and
retain all rent thereunder). No Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Anchor Tenant Lease and the Other Leases. The Anchor Tenant Lease is in
full force and effect and to Borrower’s knowledge after inquiry, there are no
defaults thereunder by either party and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. No Rent (including security deposits) has been paid more than one
(1) month in advance of its due date. All work to be performed by Borrower under
the Anchor Tenant Lease and each Other Lease has been performed as required and
has been accepted by the Anchor Tenant or any other applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to Anchor Tenant has
already been received by Anchor Tenant. There has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is outstanding. To Borrower’s knowledge after inquiry, Anchor
Tenant has not assigned the Anchor Tenant Lease or sublet all or any portion of
the premises demised thereby, nor does anyone except Anchor Tenant and its
employees occupy such leased premises (other than the tenants under the Other
Leases). Anchor Tenant does not have a right or option pursuant to the Anchor
Tenant Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part other than the right of
first refusal described in Article 4 of the Anchor Tenant Lease. Except as
disclosed in the Environmental Report delivered to Lender in connection
herewith, to Borrower’s actual knowledge, no hazardous wastes or toxic
substances, as defined by applicable federal, state or local statutes, rules and
regulations, have been disposed, stored or treated by Anchor Tenant on or about
the leased premises nor does Borrower have any knowledge of Anchor Tenant’s
intention to use its leased premises for any activity which, directly or
indirectly, involves the use, generation, treatment, storage, disposal or
transportation of any petroleum product or any toxic or hazardous chemical,
material, substance or waste, except in either event, in compliance with

35


--------------------------------------------------------------------------------




applicable federal, state or local statues, rules and regulations. The guaranty
of the Anchor Tenant Lease executed by Anchor Lease Guarantor is in full force
and effect.

4.1.27              Survey. The Survey for the Property delivered to Lender in
connection with this Agreement has been prepared in accordance with the
provisions of Section 3.1.3(c) hereof, and does not fail to reflect any material
matter affecting the Property or the title thereto.

4.1.28              Loan to Value. The maximum principal amount of the Note does
not exceed one hundred twenty-five percent (125%) of the fair market value of
the Property as set forth on the appraisal of the Property delivered to Lender.

4.1.29              Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the acquisition of the Property by Borrower have been paid or
are simultaneously being paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid, and, under current Legal Requirements, the Mortgage is
enforceable in accordance with its terms by Lender (or any subsequent holder
thereof).

4.1.30              Special Purpose Entity/Separateness. (a) Until the Debt has
been paid in full, Borrower hereby represents, warrants and covenants that the
Borrower is, shall be and shall continue to be a Special Purpose Entity. If
Borrower consists of more than one Person, each such Person shall be a Special
Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

(c) Any and all of the assumptions made in any Insolvency Opinion, including,
but not limited to, any exhibits attached thereto, will have been and shall be
true and correct in all respects, and Borrower will have complied and will
comply with all of the assumptions made with respect to it in any Insolvency
Opinion. Each entity other than Borrower with respect to which an assumption is
made in any Insolvency Opinion will have complied and will comply with all of
the assumptions made with respect to it in any such Insolvency Opinion.

4.1.31              Management Agreement. The Management Agreement is in full
force and effect and, to Borrower’s knowledge, there is no default thereunder by
any party thereto and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder.

4.1.32              Illegal Activity. To Borrower’s knowledge, no portion of the
Property has been or will be purchased with proceeds of any illegal activity.

4.1.33              No Change in Facts or Circumstances; Disclosure. All
information submitted by Borrower to Lender and in all financial statements,
rent rolls, reports, certificates

36


--------------------------------------------------------------------------------




and other documents submitted in connection with the Loan or in satisfaction of
the terms thereof and all statements of fact made by Borrower in this Agreement
or in any other Loan Document, are accurate, complete and correct in all
material respects, provided, however, that if such information was provided to
Borrower by non-affiliated third parties, Borrower represents that such
information is, to the best of its knowledge after due inquiry, accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the Property or the business operations or the financial
condition of Borrower. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading.

4.1.34              Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

4.1.35              Principal Place of Business and Organization. Borrower shall
not change its principal place of business set forth in the introductory
paragraph of this Agreement without first giving Lender thirty (30) days prior
written notice. Borrower shall not change the place of its organization as set
forth in the introductory paragraph of this Agreement without the consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. Upon Lender’s request, Borrower shall execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization.

4.1.36              Embargoed Person. As of the Closing Date, to the best of
Borrower’s knowledge, (a) none of the funds or other assets of Borrower
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower have been derived from any unlawful
activity with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

37


--------------------------------------------------------------------------------




ARTICLE V
BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1                    Existence; Compliance with Legal Requirements;
Insurance. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and comply with all Legal Requirements
applicable to it and the Property. Borrower shall not commit, nor shall Borrower
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit, any act or omission affording the federal government or
any state or local government the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all its
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Mortgage. Borrower shall
keep the Property insured at all times by financially sound and reputable
insurers, to such extent and against such risks, and maintain liability and such
other insurance, as is more fully provided in this Agreement. [Borrower shall
operate, or cause Anchor Tenant to operate, the Property (or any portion
thereof) that is the subject of the O&M Agreement in accordance with the terms
and provisions thereof in all material respects.] After prior written notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower or the Property or any alleged violation of any Legal
Requirement, provided that (i) no Event of Default has occurred and remains
uncured; (ii) intentionally omitted; (iii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iv) the Property or any part thereof or interest therein will
not be in danger of being sold, forfeited, terminated, cancelled or lost;
(v) Borrower shall promptly upon final determination thereof comply with any
such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (vi) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or the Property;
and (vii) Borrower shall furnish such security as may be required in the
proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith (provided, however, if Anchor Tenant is conducting the
contest pursuant to the Anchor Tenant Lease, and is not required under the
Anchor Tenant Lease to post any such security, then this clause (vii) shall not
apply). Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of

38


--------------------------------------------------------------------------------




such Legal Requirement is finally established or the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2                    Taxes and Other Charges. Borrower shall pay or cause to
be paid all Taxes and Other Charges now or hereafter levied or assessed or
imposed against the Property or any part thereof as the same become due and
payable; provided, however, Borrower’s obligation to directly pay to the
appropriate taxing authority Taxes shall be suspended for so long as Borrower
escrows for Taxes pursuant to the terms and provisions of Section 7.2 hereof.
Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then delinquent no later than ten (10) days prior to the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid (provided,
however, that Borrower is not required to furnish such receipts for payment of
Taxes in the event that such Taxes have been paid by Lender pursuant to Section
7.2 hereof). If Borrower pays or causes to be paid all Taxes and Other Charges
and provides a copy of the receipt evidencing the payment thereof to Lender,
then Lender shall reimburse Borrower, provided that there are then sufficient
proceeds in the Tax and Insurance Escrow Fund and provided that the Taxes are
being paid pursuant to Section 7.2. Upon written request of Borrower, if Lender
has paid such Taxes pursuant to Section 7.2 hereof, Lender shall provide
Borrower with evidence that such Taxes have been paid. Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Property, and shall promptly
pay for all utility services provided to the Property. After prior written
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) Borrower is permitted to do so under
the provisions of any mortgage or deed of trust superior in lien to the
Mortgage; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) the Property nor any part thereof or interest therein will be in danger of
being sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property; and (vi)
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon (provided,
however, if Anchor Tenant is conducting the contest pursuant to the Anchor
Tenant Lease, and is not required under the Anchor Tenant Lease to post any such
security, then this clause (vi) shall not apply). Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established.

5.1.3                    Litigation. Borrower shall give prompt written notice
to Lender of any litigation or governmental proceedings pending or threatened
against Borrower which might materially adversely affect Borrower’s condition
(financial or otherwise) or business or the Property.

39


--------------------------------------------------------------------------------




5.1.4                    Access to Property. Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice, subject to the
rights of Tenants under their respective Leases.

5.1.5                    Notice of Default. Borrower shall promptly advise
Lender of any material adverse change in Borrower’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

5.1.6                    Cooperate in Legal Proceedings. Borrower shall
cooperate fully with Lender with respect to any proceedings before any court,
board or other Governmental Authority which may in any way affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

5.1.7                    Perform Loan Documents. Borrower shall observe, perform
and satisfy all the terms, provisions, covenants and conditions of, and shall
pay when due all costs, fees and expenses to the extent required under the Loan
Documents executed and delivered by, or applicable to, Borrower.

5.1.8                    Insurance Benefits. Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of a fire or other casualty
affecting the Property or any part thereof) out of such Insurance Proceeds.

5.1.9                    Further Assurances. Borrower shall, at Borrower’s sole
cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10              Intentionally Omitted.

5.1.11              Financial Reporting. (a) Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
the requirements for a Special Purpose Entity set forth above, proper and
accurate books, records and accounts reflecting all of

40


--------------------------------------------------------------------------------




the financial affairs of Borrower and all items of income and expense in
connection with the operation on an individual basis of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence and during the continuance of an Event of Default, Borrower shall pay
any costs and expenses incurred by Lender to examine Borrower’s accounting
records with respect to the Property, as Lender shall reasonably determine to be
necessary or appropriate in the protection of Lender’s interest.

(b) Borrower will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, either (i) a complete copy of
Borrower’s annual financial statements audited by an accounting firm or other
independent certified public accountant reasonably acceptable to Lender in
accordance with the requirements for a Special Purpose Entity set forth above,
or (ii) a consolidated and annotated financial statement of Borrower and Sole
Member (as applicable), audited by an accounting firm or other independent
certified public accountant reasonably acceptable to Lender in accordance with
the requirements for a Special Purpose Entity set forth above, together with
unaudited financial statements relating to the Borrower and the Property. Such
financial statements for the Property for such Fiscal Year and shall contain
statements of profit and loss for Borrower and the Property and a balance sheet
for Borrower. Such statements shall set forth the financial condition and the
results of operations for the Property for such Fiscal Year, and shall include,
but not be limited to, amounts representing annual Net Cash Flow, Net Operating
Income, Gross Income from Operations and Operating Expenses. Borrower’s annual
financial statements shall be accompanied by (i) a comparison of the budgeted
income and expenses and the actual income and expenses for the prior Fiscal
Year, (ii) a certificate executed by the chief financial officer of Borrower or
Sole Member, as applicable, stating that each such annual financial statement
presents fairly the financial condition and the results of operations of
Borrower and the Property being reported upon and has been prepared in
accordance with accounting principles reasonably acceptable to Lender,
consistently applied, (iii) an unqualified opinion of an accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
(iv) a certified rent roll containing current rent, lease expiration dates and
the square footage occupied by each tenant; (v) a schedule audited by such
independent certified public accountant reconciling Net Operating Income to Net
Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments
made to Net Operating Income to arrive at Net Cash Flow deemed material by such
independent certified public accountant. Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender an Officer’s Certificate
certifying as of the date thereof whether there exists an event or circumstance
which constitutes a Default or Event of Default under the Loan Documents
executed and delivered by, or applicable to, Borrower, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty five (45) days after the end of each calendar quarter the following items,
accompanied by a certificate of the chief financial officer of Borrower or Sole
Member, as applicable, stating that such items are true, correct, accurate, and
complete and fairly present the financial condition and results of the
operations of Borrower and the Property (subject to normal year-end adjustments)

41


--------------------------------------------------------------------------------




as applicable: (i) a rent roll for the subject month accompanied by an Officer’s
Certificate with respect thereto; (ii) quarterly and year-to-date operating
statements (including Capital Expenditures) prepared for each calendar quarter,
noting Net Operating Income, Gross Income from Operations, and Operating
Expenses (not including any contributions to the Replacement Reserve Fund, and
other information necessary and sufficient to fairly represent the financial
position and results of operation of the Property during such calendar month,
and containing a comparison of budgeted income and expenses and the actual
income and expenses together with a detailed explanation of any variances of
five percent (5%) or more between budgeted and actual amounts for such periods,
all in form satisfactory to Lender; (iii) a calculation reflecting the annual
Debt Service Coverage Ratio for the immediately preceding twelve (12) month
period as of the last day of such month accompanied by an Officer’s Certificate
with respect thereto; and (iv) a Net Cash Flow Schedule (such Net Cash Flow for
the Borrower may be unaudited if it is certified by an officer of the Borrower).
In addition, such certificate shall also be accompanied by a certificate of the
chief financial officer of Borrower or Sole Member stating that the
representations and warranties of Borrower set forth in Section 4.1.30(a) are
true and correct as of the date of such certificate.

(d) For the partial year period commencing on the Closing Date, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days after the commencement of such period or Fiscal Year
in form reasonably satisfactory to Lender.

(e) In the event that, Borrower must incur an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.

(f) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time one or more
Disclosure Documents are being prepared for a Securitization, it is expected
that the principal amount of the Loan together with any Affiliated Loans at the
time of such Securitization may, or if the principal amount of the Loan together
with any Affiliated Loans at any time during which the Loan and any Affiliated
Loans are included in a Securitization does, equal or exceed twenty percent
(20%) of the aggregate principal amount of all mortgage loans included or
expected to be included, as applicable, in the Securitization:

A balance sheet with respect to the Property for the two most recent fiscal
years, meeting the requirements of Section 210.3-01 of Regulation S-X of the
Securities Act and statements of income and statements of cash flows with
respect to the Property for the three most recent fiscal years, meeting the
requirements of Section 210.3-02 of Regulation S-X, and, to the extent that such
balance sheet is more than one hundred thirty-five (135) days old as of the date
of the document in which such financial statements are included, interim
financial statements of the Property meeting the requirements of Section
210.3-01 and 210.3-02 of Regulation S-X (all of such financial statements,
collectively, the “Standard Statements”); provided, however, that if the
Property (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or

42


--------------------------------------------------------------------------------




other legal requirements) that has been acquired by Borrower from an
unaffiliated third party (such Property, “Acquired Property”), as to which the
other conditions set forth in Section 210.3-14 of Regulation S-X for provision
of financial statements in accordance with such Section have been met, in lieu
of the Standard Statements otherwise required by this Section, Borrower shall
instead provide the financial statements required by such Section 210.3-14 of
Regulation S-X (“Acquired Property Statements”).

Not later than thirty (30) days after the end of each fiscal quarter following
the date hereof, a balance sheet of the Property as of the end of such fiscal
quarter, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for the period
commencing following the last day of the most recent fiscal year and ending on
the date of such balance sheet and for the corresponding period of the most
recent fiscal year, meeting the requirements of Section 210.3-02 of Regulation
S-X (provided, that if for such corresponding period of the most recent fiscal
year Acquired Property Statements were permitted to be provided hereunder
pursuant to subsection (i) above, Borrower shall instead provide Acquired
Property Statements for such corresponding period).

Not later than seventy-five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of the Property as of the end of such
fiscal year, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for such
fiscal year, meeting the requirements of Section 210.3-02 of Regulation S-X.

Within ten (10) Business Days after notice from Lender in connection with the
Securitization of this Loan, such additional financial statements, such that, as
of the date (each, an “Offering Document Date”) of each Disclosure Document,
Borrower shall have provided Lender with all financial statements as described
in subsection (f)(i) above; provided that the fiscal year and interim periods
for which such financial statements shall be provided shall be determined as of
such Offering Document Date.

(g) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with summaries of the financial statements referred to in Section
5.1.1l(f) hereof if, at the time a Disclosure Document is being prepared for a
Securitization, it is expected that the principal amount of the Loan and any
Affiliated Loans at the time of such Securitization may, or if the principal
amount of the Loan and any Affiliated Loans at any time during which the Loan
and any Affiliated Loans are included in a Securitization does, equal or exceed
ten percent (10%) (but is less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in a Securitization. Such summaries shall meet the requirements for
“summarized financial information,” as defined in Section 210.1-02(bb) of
Regulation S-X, or such other requirements as may be determined to be necessary
or appropriate by Lender.

(h) All financial statements provided by Borrower hereunder pursuant to Section
5.1.11(f) and (g) hereof shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-X and other applicable legal requirements.
All financial statements referred to in Sections 5.1.1l(f)(i) and 5.1.11(f)(iii)
above shall be audited by

43


--------------------------------------------------------------------------------




independent accountants of Borrower acceptable to Lender in accordance with
Regulation S-X and all other applicable legal requirements, shall be accompanied
by the manually executed report of the independent accountants thereon, which
report shall meet the requirements of Regulation S-X and all other applicable
legal requirements, and shall be further accompanied by a manually executed
written consent of the independent accountants, in form and substance acceptable
to Lender, to the inclusion of such financial statements in any Disclosure
Document and any Exchange Act Filing and to the use of the name of such
independent accountants and the reference to such independent accountants as
“experts” in any Disclosure Document and Exchange Act Filing, all of which shall
be provided at the same time as the related financial statements are required to
be provided. All financial statements (audited or unaudited) provided by
Borrower under Section 5.1.11(f) and (g) shall be accompanied by an Officer’s
Certificate, which shall state that such financial statements meet the
requirements set forth in the first sentence of this Section 5.1.11(h).

(i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
filing under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by Lender.

(j) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
other legal requirements are other than as provided herein, then notwithstanding
the provisions of Section 5.1.11(f), (g) and (h) hereof, Lender may request, and
Borrower shall promptly provide, such Standard Statements or such other
financial statements as Lender determines to be necessary or appropriate for
such compliance.

(k) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.

(1) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(m) Borrower will cause Indemnitor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Indemnitor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Indemnitor, in the form reasonably required by Lender.

44


--------------------------------------------------------------------------------




(n) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).

5.1.12              Business and Operations. Borrower will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of each jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Property.

5.1.13              Title to the Property. Borrower will warrant and defend (a)
the title to the Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Liens of the Mortgage and the Assignment of Leases on the
Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and court costs) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.

5.1.14              Costs of Enforcement. In the event (a) that the Mortgage
encumbering the Property is foreclosed in whole or in part or that the Mortgage
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
the Mortgage encumbering the Property in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

5.1.15              Estoppel Statement. (a) After request by Lender, Borrower
shall within ten (10) days furnish Lender with a statement, duly acknowledged
and certified, setting forth (i) the amount of the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the applicable
interest rate of the Note, (iv) the date installments of interest and/or
principal were last paid, (v) any offsets or defenses to the payment of the
Debt, if any, and (vi) that the Note, this Agreement, the Mortgage and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, estoppel certificates from Anchor Tenant (and/or any replacement tenant
leasing space at the Property from Borrower) and Anchor Lease Guarantor in form
and substance reasonably

45


--------------------------------------------------------------------------------




satisfactory to Lender provided that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year.

(c) Within thirty (30) days of request by Borrower, Lender shall deliver to
Borrower a statement setting forth the items described at (a)(i), (ii), (iii)
and (iv) of this Section 5.1.15.

5.1.16              Loan Proceeds. Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in Section
2.1.4.

5.1.17              Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, Borrower, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

5.1.18              Confirmation of Representations. Borrower shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization, and (b)
certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and its
member as of the date of the Securitization.

5.1.19              No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property, and (b) which constitutes
real property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.

5.1.20              Leasing Matters. Any Leases with respect to the Property
written after the Closing Date for more than the Relevant Leasing Threshold
square footage shall be subject to the prior written approval of Lender, which
approval may be given or withheld in the sole discretion of Lender. Lender shall
approve or disapprove any such Lease other than a Lease for all or substantially
all of the Property within ten (10) Business Days of Lender’s receipt of a final
execution draft of such Lease (including all exhibits, schedules, supplements,
addenda or other agreements relating thereto) and a written notice from Borrower
requesting Lender’s approval to such Lease, and such Lease shall be deemed
approved, if Lender does not disapprove such Lease within said ten (10) Business
Day period provided such written notice conspicuously states, in large bold
type, that “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THE LEASE SHALL BE
DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN TEN (10)
BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH LEASE AND WRITTEN NOTICE”. Borrower
shall furnish Lender with executed copies of all Leases. All renewals of Leases
and all proposed Leases shall provide for rental rates comparable to existing
local market rates (unless such rental rates are otherwise set forth in the
Leases executed prior to the Closing Date). All proposed Leases shall be on
commercially

46


--------------------------------------------------------------------------------




reasonable terms and shall not contain any terms which would materially affect
Lender’s rights under the Loan Documents. All Leases executed after the Closing
Date shall provide that they are subordinate to the Mortgage encumbering the
Property and that the tenant thereunder agrees to attorn to Lender or any
purchaser at a sale by foreclosure or power of sale. Borrower (i) shall observe
and perform the obligations imposed upon the lessor under the Leases in a
commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the tenant thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of the Property involved except that no termination by Borrower
or acceptance of surrender by a tenant of any Lease shall be permitted unless by
reason of a tenant default and then only in a commercially reasonable manner to
preserve and protect the Property provided, however, that no such termination or
surrender of any Lease covering more than the Relevant Leasing Threshold will be
permitted without the written consent of Lender which consent may be withheld in
the sole discretion of Lender; (iii) shall not collect any of the rents more
than one (1) month in advance (other than security deposits); (iv) shall not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents without the prior written consent of Lender, which consent
may be withheld in the sole discretion of Lender, provided, however, with
respect to a proposed modification or amendment to the Anchor Tenant Lease,
Lender shall have fifteen (15) Business Days after Borrower’s delivery of its
request for consent (WHICH CLEARLY SHALL STATE IN BOLD-FACE TYPE THAT THE
FAILURE TO RESPOND WITHIN FIFTEEN (15) BUSINESS DAYS WILL RESULT IN DEEMED
CONSENT UPON FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER A “FAILURE
TO RESPOND” SECOND NOTICE), together with preliminary drawings and
specifications for such Alterations, within which Lender may grant or not grant
Borrower’s request for consent. If Lender shall not have responded to Borrower
within such 15-Business Day period, Borrower may give a second notice WHICH
CLEARLY SHALL STATE IN BOLD-FACE TYPE THAT THE FAILURE TO RESPOND WITHIN FIVE
(5) BUSINESS DAYS SHALL BE DEEMED CONSENT. If Lender shall not, within five (5)
Business Days after such second notice, notify Borrower that such consent will
not be granted, such consent shall be deemed to have been granted; and (vi)
shall execute and deliver at the request of Lender all such further assurances,
confirmations and assignment in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding the foregoing, Borrower may,
without the prior written consent of Lender, terminate any Lease which demises
less than the Relevant Leasing Threshold under any of the following
circumstances: (i) the tenant under said Lease is in default beyond any
applicable grace and cure period, and Borrower has the right to terminate such
Lease; (ii) such termination is permitted by the terms of the Lease in question
and Borrower has secured an obligation from a third party to lease the space
under the Lease to be terminated at a rental equal to or higher than the rental
due under the Lease to be terminated; and (iii) if the tenant under the Lease to
be terminated, has executed a right under said Lease to terminate its Lease upon
payment of a termination fee to Borrower, and has in fact terminated its Lease
and paid said fee, Borrower may accept said termination. In addition, the
requirements set forth in this Section 5.1.20 shall not apply to any permitted
sublease by Anchor Tenant pursuant to the terms of the Anchor Tenant Lease.

47


--------------------------------------------------------------------------------


5.1.21 Alterations. Subject to the rights of tenants to make alterations
pursuant to the terms of the Anchor Tenant Lease, Borrower shall obtain Lender’s
prior written consent to any alterations to any Improvements, which consent
shall not be unreasonably withheld or delayed except with respect to alterations
that may have a material adverse effect on Borrower’s financial condition, the
value of the Property or the Net Operating Income. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a material adverse effect on Borrower’s financial
condition, the value of the Property or the Net Operating Income, provided that
such alterations are made in connection with (a) tenant improvement work
performed pursuant to the terms of any Lease executed on or before the Closing
Date, (b) tenant improvement work performed pursuant to the terms and provisions
of a Lease and not adversely affecting any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements, (c)
alterations performed in connection with the restoration of the Property after
the occurrence of a casualty in accordance with the terms and provisions of this
Agreement or (d) any structural alteration which costs less than $50,000.00 in
the aggregate for all components thereof which constitute such alteration or any
non-structural alteration which costs less than $100,000.00 in the aggregate for
all components thereof which constitute such alteration. If the total unpaid
amounts due and payable with respect to alterations to the Improvements at the
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) shall at any time equal or exceed $500,000.00 (the “Threshold Amount”),
Borrower, upon Lender’s request, shall promptly deliver to Lender as security
for the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender and that
the applicable Rating Agencies have confirmed in writing will not, in and of
itself, result in a downgrade, withdrawal or qualification of the initial, or,
if higher, then current ratings assigned in connection with any Securitization,
or (D) a completion bond or letter of credit issued by a financial institution
having a rating by Standard & Poor’s Ratings Group of not less than A-1+ if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is acceptable to Lender and that the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned in connection with any Securitization. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Property (other than such
amounts to be paid or reimbursed by tenants under the Leases) over the Threshold
Amount and, if cash, may be applied from time to time, at the option of
Borrower, to pay for such alterations. At the option of Lender, following the
occurrence and during the continuance of an Event of Default, Lender may
terminate any of the alterations and use the deposit to restore the Property to
the extent necessary to prevent any material adverse effect on the value of the
Property. With respect to Alterations for which Borrower must obtain the consent
of Lender pursuant to the terms of this Agreement, Lender shall have fifteen
(15) Business Days after Borrower’s delivery of its request for consent (WHICH
CLEARLY SHALL STATE IN BOLD-FACE TYPE THAT THE FAILURE TO RESPOND WITHIN FIFTEEN
(15) BUSINESS DAYS WILL RESULT IN DEEMED CONSENT UPON FAILURE TO RESPOND WITHIN
FIVE (5) BUSINESS DAYS AFTER A “FAILURE TO RESPOND” SECOND NOTICE), together
with preliminary drawings and specifications for such Alterations, within which
Lender may grant or not grant

48


--------------------------------------------------------------------------------




Borrower’s request for consent. If Lender shall not have responded to Borrower
within such 15-Business Day period, Borrower may give a second notice WHICH
CLEARLY SHALL STATE IN BOLD-FACE TYPE THAT THE FAILURE TO RESPOND WITHIN FIVE
(5) BUSINESS DAYS SHALL BE DEEMED CONSENT. If Lender shall not, within five (5)
Business Days after such second notice, notify Borrower that such consent will
not be granted, such consent shall be deemed to have been granted.

5.1.22 Intentionally Omitted.

5.1.23 Intentionally Omitted.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

5.2.1 Operation of Property. Borrower shall not, without the prior consent of
Lender, terminate the Management Agreement or otherwise replace the Manager or
enter into any other management agreement with respect to the Property unless
the Manager is in default thereunder beyond any applicable grace or cure period,
in which event no consent by Lender shall be required. Lender agrees that its
consent will not be unreasonably withheld, delayed or conditioned provided that
the Person chosen by Borrower as the replacement Manager is a Qualifying Manager
and provided further that Borrower shall deliver an acceptable non-consolidation
opinion covering such replacement Manager if such Person was not covered by such
opinion delivered at the closing of the Loan.

5.2.2 Liens. Borrower shall not, without the prior written consent of Lender,
create, incur, assume or suffer to exist any Lien on any portion of the Property
or permit any such action to be taken, except:

(i) Permitted Encumbrances;

(ii) Liens created by or related to Indebtedness permitted pursuant to the Loan
Documents; and

(iii) Liens for Taxes or Other Charges not yet due (or that Borrower is
contesting in accordance with the terms of Section 5.1.2 hereof).

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction or (e) cause the Sole Member to (i) dissolve,
wind up or liquidate or take any action, or omit to take an action, as a result
of which the Sole Member would be dissolved, wound up or liquidated in whole or
in part, or (ii) amend, modify, waive or terminate

49


--------------------------------------------------------------------------------




the certificate of limited partnership or partnership agreement of the Sole
Member, in each case, without obtaining the prior written consent of Lender or
Lender’s designee.

5.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower or any of the partners of Borrower
except in the ordinary course of business and on terms which are fully disclosed
to Lender in advance and are no less favorable to Borrower or such Affiliate
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party.

5.2.7 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

5.2.8 Assets. Borrower shall not purchase or own any properties other than the
Property owned by Borrower as of the Closing Date as reflected in the applicable
Title Insurance Policy.

5.2.9 Debt. Borrower shall not create, incur or assume any Indebtedness other
than the Debt except to the extent expressly permitted hereby.

5.2.10 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property with (a) any other real property constituting a
tax lot separate from the Property, or (b) any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
Lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the Property.

5.2.11 Intentionally Omitted.

5.2.12 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Borrower is not
and does not maintain an “employee benefit plan” as

50


--------------------------------------------------------------------------------




defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(3) of ERISA; (B) Borrower is
not subject to state statutes regulating investments and fiduciary obligations
with respect to governmental plans; and (C) one or more of the following
circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.13 Transfers. Unless such action is permitted by the provisions of this
Section 5.2.13, Borrower agrees that it will not (i) sell, assign, convey,
transfer or otherwise dispose of its interests in the Property or any part
thereof, (ii) permit any owner, directly or indirectly, of an ownership interest
in the Property, to transfer such interest, whether by transfer of stock or
other interest in Borrower or any entity, or otherwise, (iii) incur Indebtedness
(other than the Indebtedness permitted pursuant to the terms of this Agreement),
(iv) mortgage, hypothecate or otherwise encumber or grant a security interest in
the Property or any part thereof, (v) sell, assign, convey, transfer, mortgage,
encumber, grant a security interest in, or otherwise dispose of any direct or
indirect ownership interest in Borrower, or permit any owner of an interest in
Borrower to do the same, or (vi) file a declaration of condominium with respect
to the Property (any of the foregoing transactions, a “Transfer”). For purposes
hereof, a “Transfer” shall not include (A) any issuance, sale or transfer of
interests in Sole Member or any successor entity resulting from any merger
permitted hereunder, (B) transfer by devise or descent or by operation of law
upon the death of a member of Borrower, or (C) the merger of Sole Member with
any of the following entities: Inland Retail Real Estate Trust, Inc., a Maryland
corporation, Inland Real Estate Corporation, a Maryland corporation, Inland Real
Estate Investment Corporation, a Delaware corporation, Inland American Real
Estate Trust, Inc., a Maryland corporation, Inland Western Retail Estate Trust,
Inc., a Maryland corporation, any other real estate investment trust sponsored
by Inland Real Estate Investment Corporation, or any other entity composed
entirely of any of the foregoing; provided, however, (i) Lender shall receive
not less than thirty (30) days prior written notice of any such proposed merger,
(ii) the net worth of the entity surviving such merger shall equal or exceed the
net worth of Sole Member immediately prior to such merger, and (iii) immediately
following such merger, the entity surviving the merger shall be publicly traded.

(a) At any time other than during the Assumption Lockout Period, Lender shall
not withhold its consent to a Transfer of the Property, provided that the
following conditions are satisfied:

(1)                     the transferee of the Property shall be a Qualified
Entity and a Special Purpose Entity (the “Transferee”) which at the time of such
transfer will be in compliance with the covenants contained in Section 5.1.1 and
the

51


--------------------------------------------------------------------------------




representations contained in 4.1.30 hereof and which shall have assumed in
writing (subject to the terms of Section 9.4 hereof) and agreed to comply with
all the terms, covenants and conditions set forth in this Loan Agreement and the
other Loan Documents, expressly including the covenants contained in Section
5.1.1 and the representations contained in 4.1.30 hereof;

(2)                     if requested by Lender, Borrower shall deliver
confirmation in writing from the Rating Agencies that such proposed Transfer
will not cause a downgrading, withdrawal or qualification of the then current
rating of any securities issued pursuant to such Securitization;

(3)                     if Manager does not act as manager of the transferred
Property then the manager of the Property must be a Qualifying Manager;

(4)                     no Event of Default shall have occurred and be
continuing;

(5)                     Borrower shall deliver, at its sole cost and expense, an
endorsement to the existing title policy insuring the Mortgage, as modified by
the assumption agreement, as a valid first lien on the Property and naming the
Transferee as owner of the fee estate of the Property, which endorsement shall
insure that, as of the date of the recording of the assumption agreement, the
Property shall not be subject to any additional exceptions or liens other than
those contained in the title policy issued on the date hereof, or otherwise
permitted by Lender

(6)                     Transferee shall deliver opinions regarding its
existence, authority and enforceability, and if required or requested by any of
the Rating Agencies, an Additional Insolvency Opinion and a fraudulent
conveyance opinion which in each case may be relied upon by the holder of the
Note, the Ratings Agencies and their respective counsel, agents and
representatives with respect to the proposed transaction, including the
Transferee, which opinion shall be acceptable to Lender in its reasonable
discretion;

(7)                     Borrower shall have paid (A) an assumption fee equal to
one percent (1.0%) of the then outstanding principal balance of the Loan, and
(B) the reasonable and customary third-party expenses (including reasonable
attorneys’ fees and disbursements) actually incurred by Lender in connection
with such Transfer, provided, however, no assumption fee shall be required for a
Transfer of the Property to a Transferee acceptable to Lender in connection with
a joint venture between Sole Member or Inland American Real Estate Trust, Inc.
and a Qualified Entity, provided (x) Sole Member, or an Affiliate wholly-owned
(directly or indirectly) by Sole Member, owns at least one percent (1.0%) of the
ownership interests in such Transferee, and for which (y) Sole Member, or an
Affiliate wholly-owned (directly or indirectly) by Sole Member is the managing
entity and otherwise maintains operational and managerial control of such

52


--------------------------------------------------------------------------------




Transferee, and (z) Sole Member continues to be Indemnitor, and provided further
that Borrower shall pay all of Lender’s reasonable and customary third-party
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred by Lender in connection with such Transfer and a processing fee
determined pursuant to the following schedule:

Retained interest

 

Processing Fee

 

 

 

At least twenty percent (20%)

 

$5,000

 

 

 

At least ten percent (10%), but less than twenty percent (20%)

 

$10,000

 

 

 

At least one percent (1%), but less than ten percent (10%)

 

The greater of $15,000 and one-quarter of one percent (0.25%) of the then
outstanding principal balance of the Loan for the first such Transfer, and one
percent (1%) of the then outstanding principal balance of the Loan for each
subsequent Transfer

 

Lender shall approve or disapprove any proposed Transfer governed by this
Section 5.2.13(a) within thirty (30) days of Lender’s receipt of a written
notice from Borrower requesting Lender’s approval, provided such notice includes
all information necessary to make such decision, and further provided that such
written notice from Borrower shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.2.13 OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN
THIRTY (30) DAYS OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. If Lender fails to
disapprove any such matter within such period, Borrower shall provide a second
written notice requesting approval, which written notice shall conspicuously
state, in large bold type, that “PURSUANT TO SECTION 5.2.13 OF THE LOAN
AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED APPROVED IF LENDER DOES
NOT RESPOND TO THE CONTRARY WITHIN TEN (10) DAYS OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”. Thereafter, if Lender does not disapprove such matter within
said ten (10) day period such matter shall be deemed approved.

(b) At any time other than during the Assumption Lockout Period, Lender shall
not withhold its consent to, and shall not charge an assumption fee in
connection with a Transfer of up to, in the aggregate, ninety-nine percent (99%)
of the direct or indirect ownership interests in Borrower, provided that (A) if
such Transfer exceeds forty-nine percent (49.0%) of the direct or indirect
ownership interests in Borrower, such Transfer is to a Qualified Entity, (B)
Sole Member, or an Affiliate wholly-owned (directly or indirectly) by Sole
Member, maintains operational and managerial control of Borrower, (C) Sole
Member continues to be Indemnitor,

53


--------------------------------------------------------------------------------




and (D) Borrower shall pay all of Lender’s reasonable and customary third-party
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred by Lender in connection with such Transfer and a processing fee
determined pursuant to the table set forth in Section 5.2.13(b), above. If
required or requested by any of the Rating Agencies, Borrower shall deliver a
substantive non-consolidation opinion with respect to any party not now owning
more than 49% of the ownership interests in Borrower acquiring more than 49% of
the ownership interests in Borrower.

(c) Notwithstanding anything in this Section 5.2.13 to the contrary, at any time
other than during the Assumption Lockout Period, Borrower shall be permitted to
Transfer the entire Property in a single transaction to one newly-formed Special
Purpose Entity which shall be wholly-owned subsidiary of Sole Member (“Permitted
Affiliate Transferee”) which shall be approved by Lender in its reasonable
discretion (“Permitted Affiliate Transfer”), provided (1) no Event of Default
shall have occurred and be continuing, (2) the creditworthiness of Sole Member
has not deteriorated, in the sole discretion of Lender, from the Closing Date to
the date of the proposed Transfer, and (3) Borrower shall have paid all
reasonable and customary third party expenses (including reasonable attorneys’
fees and disbursements) actually incurred by Lender in connection with such
Transfer (but not any assumption or processing fee).

(d) Borrower, without the consent of Lender, may grant easements, restrictions,
covenants, reservations and rights of way in the ordinary course of business for
access, parking, water and sewer lines, telephone and telegraph lines, electric
lines and other utilities or for other similar purposes, and may enter into
easements with respect to the skywalk appurtenant to the Property, rooftop
telecommunications equipment, and the use of existing and future cables within
the Property, provided that no transfer, conveyance or encumbrance shall
materially impair the utility and operation of the Property or materially
adversely affect the value of the Property or the Net Operating Income of the
Property. If Borrower shall receive any consideration in connection with any of
said described transfers or conveyances, Borrower shall have the right to use
any such proceeds in connection with any alterations performed in connection
therewith, or required thereby. In connection with any transfer, conveyance or
encumbrance permitted above, the Lender shall execute and deliver any instrument
reasonably necessary or appropriate to evidence its consent to said action or to
subordinate the Lien of the Mortgage to such easements, restrictions, covenants,
reservations and rights of way or other similar grants upon receipt by the
Lender of: (A) a copy of the instrument of transfer; and (B) an Officer’s
Certificate stating with respect to any transfer described above, that such
transfer does not materially impair the utility and operation of the Property or
materially reduce the value of the Property or the Net Operating Income of the
Property.

ARTICLE VI
INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or shall cause
Anchor Tenant to maintain, insurance for Borrower and the Property providing at
least the following coverages:

(i)      comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
Demolition

54


--------------------------------------------------------------------------------




Costs and Increased Cost of Construction Endorsements, in each case (A) in an
amount equal to one hundred percent (100%) of the “Full Replacement Cost,” which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the Improvements and Personal Property waiving all co-insurance provisions;
(C) providing for no deductible in excess of one percent (1%) of Full
Replacement Cost for all such insurance coverage; and (D) containing an
“Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses. In addition, Borrower shall obtain: (y) if
any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the outstanding principal
balance of the Note or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall require; and (z) earthquake insurance in
amounts and in form and substance satisfactory to Lender in the event the
Property is located in an area with a high degree of seismic activity, provided
that the insurance pursuant to clauses (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i).

(ii)      commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit, including umbrella coverage, of not less than Two Million and
No/100 Dollars ($2,000,000.00); (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 9 of the Mortgage to the extent
the same is available;

(iii)      business income insurance (A) with loss payable to Lender; (B)
covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) covering rental losses or business interruption, as
may be applicable, for a period of at least twenty four (24) months after the
date of the casualty and containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an annual
amount equal to (100%) of the rents or estimated gross revenues from the
operation of the Property (as reduced to reflect expenses not incurred during a
period of Restoration). The amount of such business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate of the gross income from the Property for the
succeeding twenty four (24) month period. All proceeds payable to

55


--------------------------------------------------------------------------------




Lender pursuant to this subsection shall be held by Lender and shall be applied
to the obligations secured by the Loan Documents from time to time due and
payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured by the Loan Documents on the respective dates of payment
provided for in the Note and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;

(iv)      at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

(v)      workers’ compensation, subject to the statutory limits of the State;

(vi)      comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

(vii)      umbrella liability insurance in an amount not less than Fifty Million
and No/100 Dollars ($50,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above;

(viii)      if any of the policies of insurance covering the risks required to
be covered under subsections (i) through (vii) above contains an exclusion from
coverage for acts of terrorism, Borrower shall obtain and maintain a separate
policy providing such coverages in the event of any act of terrorism, provided
such coverage is commercially available for properties similar to the Property
and located in or around the region in which the Property is located.

(ix)      upon sixty (60) days’ written notice, such other reasonable insurance
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for property similar to the Property located in or around the
region in which the Property is located.

(b) All insurance provided for in Section 6.1 (a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of “A:VII” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A” or better by
at least two (2) of the Rating Agencies including, (i) Standard & Poor’s Ratings
Group, and (ii) Moody’s

56


--------------------------------------------------------------------------------




Investors Services, Inc. if Moody’s Investors Service, Inc. is rating the
Securities. The Policies described in Section 6.1 (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Not less
than thirty (30) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”) shall be delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1 (a).

(d) All Policies of insurance provided for or contemplated by Section 6.1(a),
except for the Policy referenced in Section 6.1(a)(v), shall name Borrower, or
the Tenant, as the insured and Lender as the additional insured, as its
interests may appear, and in the case of property damage, boiler and machinery,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e) All Policies of insurance provided for in Section 6.1 (a) shall contain
clauses or endorsements to the effect that:

(i)      no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)      the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured;

(iii)      the issuers thereof shall give written notice to Lender if the Policy
has not been renewed fifteen (15) days prior to its expiration; and

(iv)      Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, after ten (10) Business Days written notice to Borrower, to take such
action as Lender deems necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate. All premiums incurred by Lender
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Mortgage and shall bear interest at the Default Rate. If Borrower
fails in so insuring the Property or in so assigning and delivering the
Policies, Lender may, at its option, obtain such insurance using such carriers
and agencies as Lender shall elect from year to year and pay the premiums
therefor, and

57


--------------------------------------------------------------------------------




Borrower will reimburse Lender for any premium so paid, with interest thereon as
stated in the Note from the time of payment, on demand, and the amount so owning
to Lender shall be secured by the Mortgage. The insurance obtained by Lender
may, but need not, protect Borrower’s interest and the coverage that Lender
purchases may not pay any claim that Borrower makes or any claim that is made
against Borrower in connection with the Property.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower (a) shall give (or
cause Anchor Tenant to give) to Lender prompt notice of such damage reasonably
estimated by Borrower to cost more than One Hundred Thousand Dollars
($100,000.00) to repair, and (b) shall promptly commence and diligently
prosecute the completion of the repair and restoration of the Property as nearly
as possible to the condition the Property was in immediately prior to such fire
or other casualty, with such alterations as may be reasonably approved by Lender
(a “Restoration”) and otherwise in accordance with Section 6.4. Borrower shall
pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 6.4. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than Relevant Restoration Threshold and
the costs of completing the Restoration shall be less than the Relevant
Restoration Threshold, the Net Proceeds will be disbursed by Lender to Borrower
upon receipt, provided that all of the conditions set forth in clauses (A), (E),
(F), (G), (H), (J) and (L) of Section 6.4(b)(i) below are met and Borrower
delivers to Lender a written undertaking to expeditiously commence and to

58


--------------------------------------------------------------------------------




satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Relevant Restoration
Threshold or the costs of completing the Restoration is equal to or greater than
the Relevant Restoration Threshold, then in either case, Lender shall make the
Net Proceeds available for the Restoration in accordance with the provisions of
this Section 6.4(b). The term “Net Proceeds” for purposes of this Section 6.4
shall mean: (x) the net amount of all insurance proceeds received by Lender
pursuant to Section 6.1 (a)(i), (iv), (vi) and (viii) as a result of such damage
or destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (y) the net amount of the Award, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”) whichever
the case may be.

(i)      The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, and (x) less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
fire or other casualty, or (y) Borrower is required under a Lease exceeding the
Relevant Leasing Threshold to use the Net Proceeds for the restoration of the
Property, or (2) in the event the Net Proceeds are Condemnation Proceeds, and
(x) less than ten percent (10%) of the land constituting the Property is taken,
and such land is located along the perimeter or periphery of the Property, and
no portion of the Improvements is located on such land, or (y) Borrower is
required under a Lease exceeding the Relevant Leasing Threshold to use the Net
Proceeds for the restoration of the Property;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than the Rentable Space Percentage of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such fire or other casualty or taking, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration, notwithstanding the occurrence of any such fire
or other casualty or taking, whichever the case may be, and will make all
necessary repairs and restorations thereto at their sole cost and expense. The
term “Rentable Space Percentage” shall mean (x) in the event the Net Proceeds
are Insurance Proceeds, a percentage amount equal to fifty percent (50%) and (y)
in the event the Net Proceeds are Condemnation Proceeds, a percentage amount
equal to fifty percent (50%);

59


--------------------------------------------------------------------------------




(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such damage or destruction or
taking, whichever the case may be, occurs) and shall diligently pursue the same
to satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
fire or other casualty or taking, whichever the case may be, will be covered out
of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the Anticipated Repayment Date, (2) the
earliest date required for such completion under the terms of any Leases, (3)
such time as may be required under applicable zoning law, ordinance, rule or
regulation in order to repair and restore the Property to the condition it was
in immediately prior to such fire or other casualty or to as nearly as possible
the condition it was in immediately prior to such taking, as applicable or (4)
the expiration of the insurance coverage referred to in Section 6.1(a)(iii);

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable zoning laws, ordinances, rules and
regulations provided, however, that compliance with such zoning laws,
ordinances, rules and regulations (including, without limitation, parking
requirements) will not require restoration of the Improvements or the Property
to a size, condition, or configuration materially different than that which
existed immediately prior to such Casualty or taking;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable governmental laws,
rules and regulations (including, without limitation, all applicable
environmental laws);

(I) such fire or other casualty or taking, as applicable, does not result in the
loss of access to the Property or the related Improvements;

(J) the Debt Service Coverage Ratio, after giving effect to the Restoration,
shall be equal to or greater than 1.17:1.0;

(K) Borrower shall deliver or cause to be delivered to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget should be consistent
with restoration budgets of similar office

60


--------------------------------------------------------------------------------




properties then owned and operated by nationally recognized owners and operators
of office properties located in the areas in which the Property is located; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii)      The Net Proceeds shall be held by Lender in an interest bearing
account and, until disbursed in accordance with the provisions of this Section
6.4(b), shall constitute additional security for the Debt and other obligations
under the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or
as directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed to be paid for out of the requested disbursement in
connection with the Restoration have been performed, and (B) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

(iii)      All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”), such review and acceptance not to be unreasonably
withheld or delayed. Lender shall have the use of the plans and specifications
and all permits, licenses and approvals required or obtained in connection with
the Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, such review and acceptance not to be unreasonably withheld
or delayed. All costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.

(iv)      In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the

61


--------------------------------------------------------------------------------




provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v)      Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

(vi)      If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii)      The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper

62


--------------------------------------------------------------------------------




(provided no Event of Default exists, such Borrower shall not be required to pay
any Prepayment Consideration in connection with such payment), or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall designate, in its discretion.

(d) In the event of foreclosure of the Mortgage with respect to the Property, or
other transfer of title to the Property in extinguishment in whole or in part of
the Debt all right, title and interest of Borrower in and to the Policies that
are not blanket Policies then in force concerning the Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

(e) Lender shall with reasonable promptness following any Casualty or
Condemnation notify Borrower whether or not Net Proceeds are required to be made
available to Borrower for restoration pursuant to this Section 6.4. All Net
Proceeds not required to be made available for Restoration shall be retained and
applied by Lender in accordance with Section 2.3.2(a) hereof (a “Net Proceeds
Prepayment”). If such Net Proceeds Prepayment shall be equal to or greater than
Seventy Five Million and 00/100 Dollars ($75,000,000); Borrower shall have the
right to elect to prepay the remaining outstanding principal balance of the Note
(a “Casualty/Condemnation Prepayment”) in accordance with Section 2.3.2(b)
hereof upon satisfaction of the following conditions: (i) within thirty (30)
days following the date of the Net Proceeds Prepayment, Borrower shall provide
Lender with written notice of Borrower’s intention to pay the Note in full, (ii)
Borrower shall prepay the Note in accordance with Section 2.3.2(b) hereof on or
before the second Payment Date occurring following the date of the Net Proceeds
Prepayment, and (iii) no Event of Default shall exist on the date of such
Casualty/Condemnation Prepayment. Notwithstanding anything in Section 6.2 or
Section 6.3 to the contrary, Borrower shall have no obligation to commence
Restoration of the Property upon delivery of the written notice set forth in
clause (i) of the preceding sentence (unless Borrower subsequently shall fail to
satisfy the requirement of clause (ii) of the preceding sentence).

ARTICLE VII
RESERVE FUNDS

Section 7.1 Required Repair Funds.

7.1.1 Deposits. Borrower shall perform (or shall cause Anchor Tenant to perform)
the repairs at the Property, if any, as more particularly set forth on Schedule
III hereto (such repairs hereinafter referred to as “Required Repairs”) within
six (6) months from the Closing Date, or such earlier time as specified on
Schedule III. If Borrower has not delivered to Lender evidence reasonably
satisfactory to Lender that it has completed all Required Repairs on or before
the date that is six (6) months from the Closing Date, or such earlier time as
specified on Schedule III, Borrower shall deposit with Lender the amount for the
Property set forth on such Schedule III hereto, if any (less the amount
allocated to the performance of Required Repairs for which evidence of
completion has been delivered to Lender), to perform the Required Repairs for
the Property. Amounts so deposited with Lender, if any, shall be held by Lender
in an interest bearing account. Amounts so deposited, if any, shall hereinafter
be referred to as Borrower’s “Required Repair Fund” and the account, if any, in
which such amounts are

63


--------------------------------------------------------------------------------




held shall hereinafter be referred to as Borrower’s “Required Repair Account”.
It shall be an Event of Default under this Agreement if Borrower does not either
(i) does not deposit with Lender the Required Repair Fund as set forth above, or
(ii) complete the Required Repairs at the Property within nine (9) months from
the Closing Date. Upon the occurrence of such an Event of Default, Lender, at
its option, may withdraw all Required Repair Funds from the Required Repair
Account and Lender may apply such funds either to completion of the Required
Repairs at the Property or toward payment of the Debt in such order, proportion
and priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents.

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a written request for payment to Lender at least fifteen (15) days prior
to the date on which Borrower requests such payment be made and specifies the
Required Repairs to be paid, (ii) on the date such request is received by Lender
and on the date such payment is to be made, no Default or Event of Default shall
exist and remain uncured, (iii) Lender shall have received a certificate from
Borrower (A) stating that all Required Repairs at the Property to be funded by
the requested disbursement have been completed in good and workmanlike manner
and in accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (B) identifying each Person that supplied
materials or labor in connection with the Required Repairs performed at the
Property to be funded by the requested disbursement under a contract in excess
of $50,000, and (C) stating that each Person who has supplied materials or labor
in connection with the Required Repairs to be funded by the requested
disbursement has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender, (iv) at Lender’s option, a title
search for the Property indicating that the Property is free from all liens,
claims and other encumbrances not previously approved by Lender, and (v) Lender
shall have received such other evidence as Lender shall reasonably request that
the Required Repairs at the Property to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to make disbursements from the Required
Repair Account with respect to the Property more than once each calendar month
and such disbursement shall be made only upon satisfaction of each condition
contained in this Section 7.1.2.

Section 7.2 Tax and Insurance Escrow Fund.

Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
in order to accumulate with Lender sufficient funds to pay all such Taxes at
least thirty (30) days prior to their respective due dates and (b) one-twelfth
of the Insurance Premiums that Lender estimates will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies, (said amounts in
(a) and (b) above are hereinafter called the “Tax and Insurance Escrow Fund”).
The Tax and Insurance Escrow

64


--------------------------------------------------------------------------------




Fund and the payments of interest or principal or both, payable pursuant to the
Note, shall be added together and shall be paid as an aggregate sum by Borrower
to Lender. Lender will apply the Tax and Insurance Escrow Fund to payments of
Taxes and Insurance Premiums required to be made by Borrower pursuant to this
Agreement and under the Mortgage. In making any payment relating to the Tax and
Insurance Escrow Fund, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums) or from Borrower without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof, provided, however, Lender shall use reasonable efforts to pay such real
property taxes sufficiently early to obtain the benefit of any available
discounts of which it has knowledge. If the amount of the Tax and Insurance
Escrow Fund shall exceed the amounts due for Taxes and Insurance Premiums,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax and Insurance Escrow
Fund. The Tax and Insurance Escrow Fund shall be held by Lender in an
interest-bearing account and shall at Lender’s option be held in Eligible
Account at an Eligible Institution. Any interest earned on said account shall
accrue in said account for the benefit of Borrower, but shall remain in and
constitute part of the Tax and Insurance Escrow Fund, and shall be disbursed in
accordance with the terms hereof. Any amount remaining in the Tax and Insurance
Escrow Fund after the Debt has been paid in full shall be returned to Borrower.
In allocating such excess, Lender may deal with the Person shown on the records
of Lender to be the owner of the Property. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes or Insurance Premiums by the dates set forth above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to delinquency of the
Taxes or Insurance Premiums.

Notwithstanding anything to the contrary hereinbefore contained, in the event
that Borrower provides (1) evidence satisfactory to Lender that the Property is
insured in accordance with Section 6.1 of this Agreement and (2) evidence
satisfactory to Lender that the Taxes for the Property have been paid in
accordance with the requirements set forth in this Agreement, Lender will waive
the requirement set forth herein for Borrower to make deposits into the Tax and
Insurance Escrow Fund for the payment of Insurance Premiums and for payment of
such Taxes, provided, however, Lender expressly reserves the right to require
Borrower to make deposits to the Tax and Insurance Escrow Fund for the payment
of Insurance Premiums if at any time the Property is not insured in accordance
with Section 6.1 of this Agreement or Taxes are not paid in accordance with the
requirements of this Agreement.

Section 7.3 Replacements and Replacement Reserve.

Section 7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender on the
Closing Date and on each Payment Date one twelfth of the amount (the
“Replacement Reserve Monthly Deposit”) reasonably estimated by Lender in its
sole discretion to be due for replacements and repairs required to be made to
the Property during the calendar year (collectively, the “Replacements”), which
Replacement Reserve Monthly Deposit shall be in an amount equal to no less than
$0.15 per year per square foot of gross leasable area. Amounts so deposited
shall hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and
the

65


--------------------------------------------------------------------------------




account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account”. Lender may reassess its estimate of
the amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain the proper
maintenance and operation of the Property. Any amount held in the Replacement
Reserve Account and allocated for the Property shall be retained by Lender in an
interest bearing account, or, at the option of Lender, in an Eligible Account at
an Eligible Institution; provided, however, that, any interest earned on said
account shall accrue in said account for the benefit of Borrower, but shall
remain in and constitute part of the Replacement Reserve Fund, and shall be
disbursed in accordance with the terms hereof.

Notwithstanding anything to the contrary in this Section 7.3, Borrower shall not
be required to make Replacement Reserve Monthly Deposits, provided that: (i) no
Event of Default shall have occurred; and (ii) either (A) Borrower makes all
necessary Replacements and otherwise maintains the Property to Lender’s
satisfaction, or (B) Anchor Tenant maintains the Property as required pursuant
to the Anchor Tenant Lease. Upon notice from Lender following: (a) an Event of
Default; or (b) the failure of Borrower to make necessary Replacements and
otherwise maintain the Property to Lender’s satisfaction, or the failure of
Anchor Tenant to maintain the Property as required pursuant to the Anchor Tenant
Lease, as applicable, Borrower shall begin to deposit the Replacement Reserve
Monthly Deposit into the Replacement Reserve Fund beginning on the Payment Date
(as defined herein) immediately following the date of such notice.

Section 7.3.2 Disbursements from Replacement Reserve Account.

(a) Lender shall make disbursements from the Replacement Reserve Account to pay
Borrower only for the costs of the Replacements. Lender shall not be obligated
to make disbursements from the Replacement Reserve Account to reimburse Borrower
for the costs of routine maintenance to the Property or for costs which are to
be reimbursed from the Required Repair Fund (if any).

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(f)) as determined by Lender. In no event shall Lender
be obligated to disburse funds from the Replacement Reserve Account if a Default
or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request

66


--------------------------------------------------------------------------------




Borrower shall certify that all Replacements have been made in accordance with
all applicable Legal Requirements of any Governmental Authority having
jurisdiction over the Property to which the Replacements are being provided and,
unless Lender has agreed to issue joint checks as described below, each request
shall include evidence of payment of all such amounts. Each request for
disbursement shall include copies of invoices for all items or materials
purchased and all contracted labor or services provided. Except as provided in
Section 7.3.2(e), each request for disbursement from the Replacement Reserve
Account shall be made only after completion of the Replacement for which
disbursement is requested. Borrower shall provide Lender evidence of completion
satisfactory to Lender in its reasonable judgment.

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $100,000 for completion of its work or delivery of its materials. Any lien
waiver delivered hereunder shall conform to the requirements of applicable law
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current reimbursement
request (or, in the event that payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).

(e) If (i) the cost of a Replacement exceeds $100,000, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $5,000.00.

67


--------------------------------------------------------------------------------


Section 7.3.3 Performance of Replacements.

(g) Borrower shall make Replacements when required in order to keep the Property
in condition and repair consistent with other office properties in the same
market segment in the metropolitan area in which the Property is located, and to
keep the Property or any portion thereof from deteriorating. Borrower shall
complete all Replacements in a good and workmanlike manner as soon as
practicable following the commencement of making each such Replacement.

(h) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials under contracts for an amount in
excess of $100,000 in connection with the Replacements performed by Borrower.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.

(i) In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, and such
failure continues to exist for more than thirty (30) days after notice from
Lender to Borrower, Lender shall have the option to withhold disbursement for
such unsatisfactory Replacement and to proceed under existing contracts or to
contract with third parties to complete such Replacement and to apply the
Replacement Reserve Fund toward the labor and materials necessary to complete
such Replacement, without providing any prior notice to Borrower and to exercise
any and all other remedies available to Lender upon an Event of Default
hereunder.

(j) In order to facilitate Lender’s completion or making of the Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property and perform any and all work and labor necessary to complete
or make the Replacements and/or employ watchmen to protect the Property from
damage, subject to the rights of Tenants. All sums so expended by Lender, to the
extent not from the Replacement Reserve Fund, shall be deemed to have been
advanced under the Loan to Borrower and secured by the Mortgage. For this
purpose Borrower constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution to complete or undertake the
Replacements in the name of Borrower. Such power of attorney shall be deemed to
be a power coupled with an interest and cannot be revoked but shall only be
effective following an Event of Default. Borrower empowers said attorney-in-fact
as follows: (i) to use any funds in the Replacement Reserve Account for the
purpose of making or completing the Replacements; (ii) to make such additions,
changes and corrections to the Replacements as shall be necessary or desirable
to complete the Replacements; (iii) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes; (iv)
to pay, settle or compromise all existing bills and claims which are or may
become Liens against the Property, or as may be necessary or desirable for the
completion of the Replacements, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Property or the rehabilitation and repair of
the Property; and (vii) to do any and every act which Borrower might do in its
own behalf to fulfill the terms of this Agreement.

(k) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement

68


--------------------------------------------------------------------------------




Reserve Fund to make or complete any Replacement; (iii) obligate Lender to
proceed with the Replacements; or (iv) obligate Lender to demand from Borrower
additional sums to make or complete any Replacement.

(1) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
the Property during normal business hours (subject to the rights of tenants
under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3. Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.

(m) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement in excess of $10,000 from the Replacement
Reserve Account in order to verify completion of the Replacements for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

(n) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(o) Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the Property
effective to the date of the disbursement, which search shows that no mechanic’s
or materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the Mortgage and that title to the
Property is free and clear of all Liens (other than the lien of the Mortgage and
any other Liens previously approved in writing by Lender, if any).

(p) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

(q) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard

69


--------------------------------------------------------------------------------




mortgagee clauses making loss payable to Lender or its assigns shall be so
endorsed. Certified copies of such policies shall be delivered to Lender.

Section 7.3.4 Failure to Make Replacements. (a) It shall be an Event of Default
under this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender; provided, however, if such failure is not capable of being cured
within said thirty (30) day period, then provided that Borrower commences action
to complete such cure and thereafter diligently proceeds to complete such cure,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower, in the exercise of due diligence, to cure such failure,
but such additional period of time shall not exceed sixty (60) days. Upon the
occurrence of such an Event of Default, Lender may use the Replacement Reserve
Fund (or any portion thereof) for any purpose, including but not limited to
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its sole discretion.
Lender’s right to withdraw and apply the Replacement Reserve Funds shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

(s) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

Section 7.3.5 Balance in the Replacement Reserve Account. The insufficiency of
any balance in the Replacement Reserve Account shall not relieve Borrower from
its obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.3.6 Indemnification. Borrower shall indemnify Lender and hold Lender
harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys fees and expenses) arising from or in
any way connected with the performance of the Replacements unless the same are
solely due to gross negligence or willful misconduct of Lender. Borrower shall
assign to Lender all rights and claims Borrower may have against all persons or
entities supplying labor or materials in connection with the Replacements;
provided, however, that Lender may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.

Section 7.4 Intentionally Omitted.

Section 7.5 Intentionally Omitted.

Section 7.6 Intentionally Omitted.

Section 7.7 Reserve Funds, Generally.

7.7.1 Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.

70


--------------------------------------------------------------------------------




7.7.2 Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

7.7.3 The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.

7.7.4 Intentionally omitted.

7.7.5 Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

7.7.6 Lender shall not be liable for any loss sustained on the investment of any
funds constituting the Reserve Funds unless occasioned by the gross negligence
or willful misconduct of Lender.

7.7.7 Upon payment in full of the Debt and performance of all other obligations
under this Agreement and the other Loan Documents, Lender shall disburse to
Borrower all remaining Reserve Funds.

ARTICLE VIII
DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i)      if any portion of the Debt is not paid within five (5) days of the
applicable due date, or is not paid on or before the Maturity Date;

(ii)      if any of the Taxes or Other Charges are not paid prior to the date
when the same become delinquent, except to the extent that Borrower is
contesting same in accordance with the terms of Section 5.1.2 hereof, or there
are sufficient funds in the Tax and Insurance Escrow Fund to pay such Taxes or
Other Charges and Lender fails to or refuses to release the same from the Tax
and Insurance Escrow Fund;

(iii)      if the Policies are not kept in full force and effect, or if
certified copies of the Policies are not delivered to Lender within ten (10)
days of request;

(iv)      if Borrower transfers or encumbers any portion of the Property without
Lender’s prior written consent (to extent such consent is required) or otherwise
violates the provisions of Section 5.2.13 of this Loan Agreement;

(v)      if any material representation or warranty made by Borrower herein or
in any other Loan Document, or in any report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or

71


--------------------------------------------------------------------------------




misleading in any material respect as of the date the representation or warranty
was made;

(vi)      if Borrower or indemnitor or any guarantor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
any guarantor or indemnitor under any guarantee or indemnity issued in
connection with the Loan or if Borrower or such guarantor or indemnitor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower or such guarantor or indemnitor, or if any proceeding for the
dissolution or liquidation of Borrower or such guarantor or indemnitor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower or such guarantor or
indemnitor, upon the same not being discharged, stayed or dismissed within one
hundred eighty (180) days;

(viii)      if Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

(ix)      if Borrower breaches any of its respective negative covenants
contained in Section 5.2 or any covenant contained in Section 4.1.30 hereof;

(x)      with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xi)      if any of the assumptions contained in any Insolvency Opinion or
Additional Insolvency Opinion are or shall become untrue in any material
respect;

(xii)      if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xi) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period and provided further that
Borrower shall have commenced to cure such Default within such 30-day period and
thereafter diligently and expeditiously proceeds to cure the same, such 30-day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed one hundred eighty (180) days; or

(xiii)      if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such documents, whether as to
Borrower or the

72


--------------------------------------------------------------------------------




Property, or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and in the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence of an Event of Default, all or any
one or more of the rights, powers, privileges and other remedies available to
Lender against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to the Property. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property and the
Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) To the extent permitted by applicable law, Lender shall have the right from
time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender in
its sole discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Mortgage to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Mortgage to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgage as Lender may elect.

73


--------------------------------------------------------------------------------




Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of sums secured by the Mortgage and
not previously recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender following the occurrence of an Event of Default as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Borrower
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents,
and the Severed Loan Documents shall not contain any representations, warranties
or covenants not contained in the Loan Documents and any such representations
and warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include any sale by power
of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE IX
SPECIAL PROVISIONS

Section 9.1 Sale of Notes and Securitization. At the request of the holder of
the Note and, to the extent not already required to be provided by Borrower
under this Agreement, Borrower shall cooperate with Lender to allow Lender to
satisfy the market standards to which the holder of the Note customarily adheres
or which may be reasonably required in the marketplace or by the Rating Agencies
in connection with the sale of the Note or participations therein or the first
successful securitization (such sale and/or securitization, the
“Securitization”)

74


--------------------------------------------------------------------------------




of rated single or multi-class securities (the “Securities”) secured by or
evidencing ownership interests in the Note and the Mortgage. In this regard
Borrower shall:

(a) (i) provide such financial and other information with respect to the
Property, Borrower and the Manager, (ii) provide budgets relating to the
Property and (iii) to perform or permit or cause to be performed or permitted
such site inspection, appraisals, market studies, environmental reviews and
reports (Phase I’s and, if appropriate, Phase II’s), engineering reports and
other due diligence investigations of the Property, as may be reasonably
requested by the holder of the Note or the Rating Agencies or as may be
necessary or appropriate in connection with the Securitization (the “Provided
Information”), together, if customary, with appropriate verification and/or
consents of the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and the Rating Agencies;

(b) cause counsel to render opinions, which may be relied upon by the holder of
the Note, the Rating Agencies and their respective counsel, agents and
representatives, as to non-consolidation, fraudulent conveyance, and true sale
and/or lease or any other opinion customary in securitization transactions,
which counsel and opinions shall be reasonably satisfactory to the holder of the
Note and the Rating Agencies;

(c) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, and the Loan Documents as
are consistent with the representations and warranties made in the Loan
Documents; and

(d) execute such amendments to the Loan Documents and organizational documents
as may be reasonably requested by the holder of the Note or the Rating Agencies
or otherwise to effect the Securitization; provided, however, that Borrower
shall not be required to modify or amend any Loan Document if such modification
or amendment would (i) change the interest rate, the stated maturity or the
amortization of principal set forth in the Note, or (ii) modify or amend any
other material economic term of the Loan.

All material out-of-pocket third party costs and expenses incurred by Borrower
in connection with complying with requests made under this Section 9.1 shall be
paid by Lender.

Section 9.2 Securitization. (a) Borrower understands that certain of the
Provided Information may be included in disclosure documents in connection with
the Securitization, including, without limitation, a prospectus, prospectus
supplement or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects, and otherwise to enable Lender to comply with applicable
laws regarding disclosure.

75


--------------------------------------------------------------------------------




(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement certifying that (i) the
Indemnifying Persons have carefully examined the Disclosure Documents, (ii) such
sections and such other information in the Disclosure Documents (to the extent
such information relates to or includes any Provided Information or any
information regarding the Properties, Borrower, Manager and/or the Loan)
(collectively with the Provided Information, the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, and (iii)
jointly and severally indemnifying Lender and any Affiliate of Lender involved
in the Securitization (collectively, the “Indemnified Persons”), for any losses,
claims, damages, liabilities, costs or expenses (including without limitation
legal fees and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading.

Section 9.3 Rating Surveillance. Lender, at its option, may retain the Rating
Agencies to provide rating surveillance services on any certificates issued in a
Securitization. Such rating surveillance will be at the expense of Lender (the
“Rating Surveillance Charge”).

Section 9.4 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents following an Event of Default, or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents following an Event of Default and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Mortgage
and the other Loan Documents, agrees that it shall not sue for, seek or demand
any deficiency judgment against Borrower in any such action or proceeding under
or by reason of or under or in connection with the Note, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this section shall not,
however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under any of the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any of the
Assignment of Leases following an Event of Default; (f) constitute a prohibition
against Lender commencing any other appropriate action or proceeding in order
for Lender to exercise its remedies against the Property; or (g) constitute a
waiver of the right of Lender to enforce the liability and

76


--------------------------------------------------------------------------------




obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

(i)      fraud or intentional misrepresentation by Borrower or any guarantor in
connection with the Loan;

(ii)      the gross negligence or willful misconduct of Borrower;

(iii)      material physical waste of the Property;

(iv)      the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Mortgage
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in either document;

(v)      the removal or disposal of any portion of the Property after an Event
of Default;

(vi)      the misapplication or conversion by Borrower of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Property which
are not applied by Borrower in accordance with this Agreement, (B) any awards or
other amounts received in connection with the condemnation of all or a portion
of the Property which are not applied by Borrower in accordance with this
Agreement, or (C) any Rents following an Event of Default;

(vii)      failure to pay charges for labor or materials or other charges that
can create liens on any portion of the Property; or

(viii)      any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) the Debt shall be fully recourse to the Borrower and (B)
Lender shall not be deemed to have waived any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount of the Debt secured by the Mortgage or
to require that all collateral shall continue to secure all of the Debt owing to
Lender in accordance with the Loan Documents in the event that the (I) first
full monthly payment under the Note is not paid within five (5) days of notice
that such payment is late (provided, however, that such grace period relates
only to the recourse trigger described in this paragraph), or (II) failure of
Borrower to permit on-site inspections of the Property subject to the rights of
Tenants and any applicable cure period set forth in the Loan Documents, to
provide financial information as required under the Loan Documents subject to
any applicable cure period (except for financial information required to be
delivered by a tenant pursuant to the

77


--------------------------------------------------------------------------------




applicable Lease that has not been delivered to Borrower, provided Borrower has
requested such financial information from such tenant), or (III) failure of
Borrower to comply with Section 4.1.30 hereof, or (IV) failure of Borrower to
obtain Lender’s prior written consent (to extent such consent is required) to
any subordinate financing or other voluntary lien encumbering the Property, or
(V) failure of Borrower to obtain Lender’s prior written consent to any
assignment, transfer or conveyance of the Property, or any portion thereof, or
any interest therein as required by this Agreement. Notwithstanding the
provision set forth in clause (IV) of this paragraph, a voluntary lien other
than a lien securing an extension of credit filed against the Property shall not
constitute a recourse trigger for purposes of this paragraph provided such lien
(A) is fully bonded to the satisfaction of Lender and discharged of record
within ninety (90) days of filing, or (B) within such ninety (90) day period,
Lender receives affirmative title insurance from the title insurance company
insuring the lien of the Mortgage that such lien is subject and subordinate to
the lien of the Mortgage and no enforcement action is commenced by the
applicable lien holder. Upon the acceptance by Lender of any cure by Borrower of
a recourse trigger described in clauses (I), (II) or (IV) above, the Debt shall
no longer be fully recourse to Borrower solely as a result of such trigger. Upon
the acceptance by Lender of any cure by Borrower of a recourse trigger described
in clauses (III) or (V) above, the Debt shall no longer be fully recourse to
Borrower solely as a result of such trigger, provided, however, Borrower shall
remain liable to the extent of any loss, damage, cost, expense, liability, claim
or other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with such trigger.

Section 9.5 Termination of Manager. If (a) the amounts evidenced by the Note
have been accelerated pursuant to Section 8.1(b) hereof, (b) the Manager shall
become bankrupt or insolvent, (c) the Manager is in default under the terms of
the Management Agreement beyond any applicable grace or cure period, or (d)
Manager is not managing the Property in accordance with the management practices
of nationally recognized management companies managing similar properties in
locations comparable to those of the Property, then, in the case of (a), (b),
(c) or (d), Borrower shall, at the request of Lender, terminate the Management
Agreement and replace the Manager with a manager reasonably approved by Lender
on terms and conditions reasonably satisfactory to Lender, it being understood
and agreed that the management fee for such replacement manager shall not exceed
then prevailing market rates. In addition and without limiting the rights of
Lender hereunder or under any of the other Loan Documents, in the event that (i)
the Management Agreement is terminated, (ii) the Manager no longer manages the
Property, or (iii) a receiver, liquidator or trustee shall be appointed for
Manager or if Manager shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Manager, or if any proceeding for
the dissolution or liquidation of Manager shall be instituted, then Borrower (at
Borrower’s sole cost and expense) shall immediately, in its name, establish new
deposit accounts separate from any other Person with a depository satisfactory
to Lender into which all Rents and other income from the Property shall be
deposited and shall grant Lender a first priority security interest in such
account pursuant to documentation satisfactory in form and substance to Lender.

Section 9.6 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer

78


--------------------------------------------------------------------------------




pursuant to a servicing agreement (the “Servicing Agreement”) between Lender and
Servicer. Lender shall be responsible for any set-up fees or any other costs
relating to or arising under the Servicing Agreement.

Section 9.7 Splitting the Loan. At the election of Lender in its sole
discretion, Lender may split the loan into two or more loans, or convert any
portion of the Loan to subordinate financing, including one or more tranches of
mezzanine debt, preferred equity, subordinate debt or participation in such
loan, subordinate to such loan (collectively, “Subordinate Financing”). Borrower
hereby agrees to deliver to Lender to effectuate such severing of the Loan or
Subordinate Financing as reasonably requested by Lender (a) additional executed
documents, or amendments and modifications to the applicable Loan Documents, (b)
new opinions or updates to the opinions delivered to Lender in connection with
the closing of the Loan, (c) endorsements and/or updates to the title insurance
policies delivered to Lender in connection with the closing of the Loan, and (d)
any other certificates, instruments and documentation reasonably determined by
Lender as necessary or appropriate (the items described in subsections (a)
through (d) collectively hereinafter shall be referred to as “Additional
Documentation”), which Additional Documentation shall be acceptable to Lender in
form and substance in its reasonable discretion. Notwithstanding the foregoing,
Borrower shall not be required to execute such Additional Documentation if such
Additional Documentation would (i) change the interest rate, the stated maturity
or the amortization of principal set forth in the Note, or (ii) modify or amend
any other material economic term of the Loan. At Lender’s option, any severed
loan or Subordinate Financing shall be cross-defaulted with the Loan. If the
Subordinate Financing takes the form of a mezzanine loan, a mezzanine borrower
(the “Mezzanine Borrower”) may be created which will own 100% of the equity
interests in the Borrower. All of the ownership and economic interests in the
Mezzanine Borrower may, at Lender’s discretion, be required to be pledged as
security for such mezzanine loan or other Subordinate Financing. Such
Subordinate Financing shall be subject to an intercreditor agreement by and
between the Lender and the subordinate lender(s). The initial weighted average
interest rate for the Loan and any such mezzanine loan shall equal the Interest
Rate. Lender hereby agrees to be responsible for all reasonable third-party
expenses incurred in connection with the preparation and delivery of the
Additional Documentation and or other documentation related to Subordinate
Financing and, if applicable, the effectuation of the uncrossing of the Loan
from the Subordinate Financing. Borrower hereby acknowledges and agrees that
upon such severing of the Loan and/or creation of Subordinate Financing, Lender
may effect, in its sole discretion, one or more Securitizations of which the
other Loans may be a part.

ARTICLE X
MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants,

79


--------------------------------------------------------------------------------




promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
ENTERED INTO PURSUANT TO THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED
AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED AND
APPLICABLE FEDERAL LAWS.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

80


--------------------------------------------------------------------------------




 

 

If to Lender:

 

 

 

 

Bear Steams Commercial Mortgage, Inc.

 

 

383 Madison Avenue

 

 

New York, New York 10179

 

 

Attention: J. Christopher Hoeffel

 

 

 

 

with a copy to:

 

 

 

 

Katten Muchin Rosenman LLP

 

 

401 South Tryon Street

 

 

Suite 2600

 

 

Charlotte, North Carolina 28202-1935

 

 

Attention: Daniel S. Huffenus, Esq.

 

 

 

 

If to Borrower:

 

 

 

 

MB St. Louis Chestnut, L.L.C.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Attention: Chief Financial Officer

 

 

 

 

with a copy to:

 

 

 

 

Inland Real Estate Group, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Attention: Robert H. Baum, Esq.

 

 

 

 

and with a copy to:

 

 

 

 

Inland American Real Estate Trust, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Attention: CFO

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

Section 10.7 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY

81


--------------------------------------------------------------------------------




BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

82


--------------------------------------------------------------------------------




Section 10.13 Expenses; Indemnity.

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lender as to any legal matters arising
under this Agreement or the other Loan Documents with respect to the Property);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) except as otherwise provided in this Agreement, the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters reasonably requested by Lender; (v) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”), provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum

83


--------------------------------------------------------------------------------




portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in pan by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or their Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, Bear Steams, or any of their Affiliates shall be subject to the prior
written approval of Lender. All news releases, publicity or advertising by
Lender through any media intended to reach the general public which refers
solely to the Borrower or to the Loan made by the Lender to the Borrower shall
be subject to the prior written approval of Borrower, provided however, the
foregoing shall not apply to Provided Information included in disclosure
documents in connection with a Securitization.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of

84


--------------------------------------------------------------------------------




the assets of Borrower, Borrower’s partners and others with interests in
Borrower, and of the Property, or to a sale in inverse order of alienation in
the event of foreclosure of the Mortgage or sale of the Property by power of
sale, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Loan Agreement and any of the other Loan
Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement other than Inland Mortgage Corp. Borrower hereby agrees to indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements or
understandings among or between such parties, whether oral or written, are
superseded by the terms of this Agreement and the other

85


--------------------------------------------------------------------------------




Loan Documents and unless specifically set forth in a writing contemporaneous
herewith the terms, conditions and provisions of such prior agreement do not
survive execution of this Agreement.

Section 10.23 Transfer of Loan. In the event that Lender transfers the Loan,
Borrower shall continue to make payments at the place set forth in the Note
until such time that Borrower is notified in writing by Lender that payments are
to be made at another place.

Section 10.24 Certain Additional Rights of Lender (VCOC) Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 Joint and Several Liability. If Borrower consists of more than one
person or party, the obligations and liabilities of each person or party shall
be joint and several.

(THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK)

86


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

 


MB ST. LOUIS CHESTNUT, L.L.C.,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Minto Builders (Florida), Inc., a Florida corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Valerie Medina

 

 

 

 

 

 

Name:    Valerie Medina

 

 

 

 

 

Title:      Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 


BEAR STEARNS COMMERCIAL MORTGAGE, INC.,

 

 

 

a New York corporation

 

 

 


By:

 

 

 

 

 

 

Michael A. Forastiere

 

 

 

 

Managing Director

 

 


--------------------------------------------------------------------------------


SCHEDULE I

TENANT DIRECTION LETTER

                                              , L.L.C.

                                 , 200  

AT&T Services, Inc.

                                          

                                          

Re:                 Lease, dated                                           ,
L.L.C., as landlord, and AT&T Services, Inc. as tenant as the same has been
amended, concerning premises at                                           

Ladies and Gentlemen:

The undersigned hereby requests that, commencing with the first Rent payment
date occurring after the date hereof, you deliver all Rent to the following
address:

 

 

 

Account Name:

Account No.

Attention:

ABA#

 

 

 

, L.L.C.,  a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

By:

Minto Builders (Florida), Inc., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------




SCHEDULE II

Other Leases

X-2


--------------------------------------------------------------------------------




SCHEDULE III

REQUIRED REPAIRS

None.

X-3


--------------------------------------------------------------------------------